Exhibit 10.2

 

$115,000,000

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

10% Senior Secured Notes due 2017

 

PURCHASE AGREEMENT

 

July 14, 2011

 

JEFFERIES & COMPANY, INC.
  As Representative of the
  Initial Purchasers listed in
  Schedule I hereto
c/o Jefferies & Company, Inc.
520 Madison Avenue
New York, New York  10022

 

Ladies and Gentlemen:

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware corporation (“Kratos”),
and each of the Guarantors (as hereinafter defined) hereby agree with you as
follows:

 

1.                                      Issuance of Notes.  Subject to the terms
and conditions herein contained, Kratos proposes to issue and sell to Jefferies
& Company, Inc. (“Jefferies”), Keybanc Capital Markets Inc. (“Key”) and B. Riley
& Co., LLC (“B. Riley” and, together with Key and Jefferies, the “Initial
Purchasers”) an additional $115,000,000 aggregate principal amount of 10% Senior
Secured Notes due 2017 (each a “Note” and, collectively, the “Notes”) in each
case, in an aggregate principal amount of Notes set forth opposite the name of
such Initial Purchaser on Schedule I hereto.  The Notes will be issued under the
same indenture (as amended or supplemented through the date hereof, the
“Indenture”), dated as of May 19, 2010, by and among Kratos, the Guarantors
party thereto and Wilmington Trust FSB, as trustee (in such capacity, the
“Trustee”) and collateral agent, in such capacity, the “Collateral Agent”) as
Kratos’ outstanding $510,000,000 aggregate principal amount 10% Senior Secured
Notes due 2017 (the “Existing Notes”).  The Notes will constitute the same
series of securities as the Existing Notes and will be treated as a single class
for all purposes under the Indenture.  Capitalized terms used, but not defined
herein, shall have the meanings set forth in the “Description of the Notes”
section of the Final Offering Memorandum (as hereinafter defined).  The proceeds
from the sale of the Notes will be used, together with the issuance (the “Equity
Issuance”) of shares (the “Equity Consideration”) of Kratos’ common stock with a
value of approximately $145.0 million as of May 15, 2011 and $60.7 million of
borrowings under the Credit Facility (as hereinafter defined) and/or
unrestricted cash on hand of Kratos, to finance the acquisition (the
“Acquisition”) of Integral Systems, Inc. and its subsidiaries (each, an
“Integral Entity” and collectively, “Integral”) by Kratos pursuant to the
Agreement and Plan of Merger, dated as of May 15, 2011, among Kratos, IRIS
Merger Sub Inc., a Maryland

 

--------------------------------------------------------------------------------


 

corporation and direct wholly owned subsidiary of Kratos, IRIS Acquisition Sub
LLC, a Maryland limited liability company and direct wholly owned subsidiary of
Kratos, and Integral Systems, Inc. (the “Merger Agreement”), refinance certain
indebtedness of Integral (the “Refinancing”), pay certain severance payments in
connection with the Acquisition (the “Severance Payments”) and related
transactions and to pay related fees and expenses, as described under the
captions “Summary—The Transactions” and “Use of Proceeds” in the Final Offering
Memorandum.

 

The Notes will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”).  Kratos has prepared a preliminary offering
memorandum, dated July 14, 2011 (the “Preliminary Offering Memorandum”), (ii) a
pricing term sheet, dated the date hereof, attached hereto as Schedule II, which
includes pricing terms and other information with respect to the Notes (the
“Pricing Supplement”), and (iii) the Final Offering Memorandum, in each case,
relating to the offer and sale of the Notes (the “Offering”).  All references in
this Agreement to the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum include, unless expressly stated otherwise, (i)
all amendments or supplements thereto, (ii) all documents, financial statements
and schedules and other information contained, incorporated by reference or
deemed incorporated by reference therein (and references in this Agreement to
such information being “contained,” “included” or “stated” (and other references
of like import) in the Preliminary Offering Memorandum, the Time of Sale
Document or the Final Offering Memorandum shall be deemed to mean all such
information contained, incorporated by reference or deemed incorporated by
reference therein), (iii) any electronic Time of Sale Document or Final Offering
Memorandum and (iv) any offering memorandum “wrapper” to be used in connection
with offers to sell, solicitations of offers to buy or sales of the Notes in
non-U.S. jurisdictions.  The Preliminary Offering Memorandum and the Pricing
Supplement are collectively referred to herein as the “Time of Sale Document.”

 

Concurrently with the issuance of the Securities (as defined below), Kratos will
enter into an amended and restated revolving credit facility that will provide
for revolving commitments of at least $60.0 million thereunder and will expire
no earlier than the fifth anniversary of the Closing Date (the “Credit
Facility”).

 

2.                                      Terms of Offering.  The Initial
Purchasers have advised Kratos, and Kratos understands, that the Initial
Purchasers will make offers to sell (the “Exempt Resales”) some or all of the
Notes purchased by the Initial Purchasers hereunder on the terms set forth in
the Final Offering Memorandum to persons (the “Subsequent Purchasers”) whom the
Initial Purchasers reasonably believe (i) are “qualified institutional buyers”
(“QIBs”) (as defined in Rule 144A under the Securities Act), or (ii) are not
“U.S. persons” (as defined in Regulation S under the Securities Act) and in
compliance with the laws applicable to such persons in jurisdictions outside of
the United States.

 

2

--------------------------------------------------------------------------------


 

Pursuant to the Indenture, all Domestic Restricted Subsidiaries of Kratos shall
fully and unconditionally guarantee, on a senior secured basis, to each holder
of the Notes and the Existing Notes and the Trustee, the payment and performance
of Kratos’ obligations under the Indenture, the Notes and the Existing Notes
(each such subsidiary being referred to herein as a “Guarantor” and each such
guarantee of the Notes being referred to herein as a “Guarantee” and, together
with the Notes, the “Securities,” and each guarantee of the Existing Notes
together with the Existing Notes, the “Existing Securities”).

 

Pursuant to the terms of the Collateral Agreements, all of the obligations under
the Existing Securities and the Indenture are secured, and all of the
obligations under the Securities will be secured, by a lien and security
interest in substantially all of the assets of Kratos and the Guarantors.

 

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in the registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”) in the form attached as Exhibit
A hereto, to be executed on and dated as of the Closing Date (as hereinafter
defined). Pursuant to the Registration Rights Agreement, Kratos and the
Guarantors will agree, among other things, to file with the SEC (a) a
registration statement under the Securities Act (the “Exchange Offer
Registration Statement”) relating to notes to be offered in exchange for the
Notes (the “Exchange Notes”), and guarantees to be offered in exchange for the
Guarantees (the “Exchange Guarantees”), which shall be identical to the Notes
and Guarantees, respectively, except that the Exchange Notes and Exchange
Guarantees shall have been registered pursuant to the Exchange Offer
Registration Statement and will not be subject to restrictions on transfer or
contain additional interest provisions, (such offer to exchange being referred
to as the “Exchange Offer”), and/or (b) under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”) relating to the resale by certain holders of the
Notes.  If required under the Registration Rights Agreement, Kratos will issue
Exchange Notes to the Initial Purchasers (the “Private Exchange Notes”).  If
Kratos fails to satisfy its obligations under the Registration Rights Agreement,
it will be required to pay additional interest to the holders of the Notes under
certain circumstances to be set forth in the Registration Rights Agreement.

 

This Agreement, the Indenture, the Collateral Agreements, the Registration
Rights Agreement, the Notes, the Guarantees, the Engagement Letter dated May 15,
2011 (the “Engagement Letter”) between Kratos, Jefferies and Key, the Exchange
Notes, the Exchange Guarantees and the Private Exchange Notes are collectively
referred to herein as the “Documents”, and the transactions contemplated hereby
and thereby are collectively referred to herein as the “Transactions.”  Nothing
in this Agreement should be read to limit or otherwise modify the terms and
provisions of the Engagement Letter, provided that, in the event any terms of
the Engagement Letter are inconsistent with or contradict any terms of this
Agreement, this Agreement shall govern.

 

3.                                      Purchase, Sale and Delivery.  On the
basis of the representations, warranties, agreements and covenants herein
contained and subject to the terms and conditions herein set forth, Kratos
agrees to issue and sell to the Initial Purchasers, and the Initial Purchasers
agree to purchase from Kratos, the Securities at a purchase price of 102.9% of
the aggregate principal amount thereof.  Delivery to the Initial Purchasers of
and payment for the Securities shall be

 

3

--------------------------------------------------------------------------------


 

made at a closing (the “Closing”) to be held at 10:00 a.m., New York City time,
on July 27, 2011 (the “Closing Date”) at the New York offices of White & Case
LLP (or such other place as shall be reasonably acceptable to the Initial
Purchasers); provided, however, that if the Closing has not taken place on the
Closing Date because of a failure to satisfy one or more of the conditions
specified in Section 7 hereof and this Agreement has not otherwise been
terminated by the Initial Purchasers in accordance with its terms, “Closing
Date” shall mean 10:00 a.m., New York City time, on the first business day
following the satisfaction (or waiver) of all such conditions after notification
by Kratos to the Initial Purchasers of the satisfaction (or waiver) of such
conditions.

 

Kratos shall deliver to the Initial Purchasers one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal funds bank wire transfer to such bank account or accounts as Kratos
shall designate to the Initial Purchasers at least two business days prior to
the Closing.  The certificates representing the Securities in definitive form
shall be made available to the Initial Purchasers for inspection at the New York
offices of White & Case LLP (or such other place as shall be reasonably
acceptable to the Initial Purchasers) not later than 10:00 a.m., New York City
time, one business day immediately preceding the Closing Date.  Securities to be
represented by one or more definitive global securities in book-entry form will
be deposited on the Closing Date, by or on behalf of Kratos, with The Depository
Trust Company (“DTC”) or its designated custodian, and registered in the name of
Cede & Co.  It is understood that each Initial Purchaser has authorized
Jefferies, for its account, to accept delivery of, receipt for, and make payment
of the purchase price for, the Notes which it has agreed to purchase. 
Jefferies, individually and not as representatives of the Initial Purchasers,
may (but shall not be obligated to) make payment of the purchase price for the
Notes to be purchased by any Initial Purchaser whose funds have not been
received by the Closing Date, but such payment shall not relieve such Initial
Purchaser from its obligations hereunder.

 

4.                                      Representations and Warranties of Kratos
and the Guarantors.  Each of Kratos and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, each of the Initial Purchasers
that, as of the date hereof and as of the Closing Date:

 

(a)                                  Offering Materials Furnished to Initial
Purchasers.  Kratos has delivered to the Initial Purchasers the Time of Sale
Document, the Final Offering Memorandum and each Company Additional Written
Communication (as hereinafter defined) in such quantities and at such places as
the Initial Purchasers have reasonably requested.

 

(b)                                 Limitation on Offering Materials.  Kratos
has not prepared, made, used, authorized, approved or distributed and will not,
and will not cause or allow its agents or representatives to, prepare, make,
use, authorize, approve or distribute any written communication that constitutes
an offer to sell or a solicitation of an offer to buy the Securities, or
otherwise is prepared to market the Securities, other than (i) the Time of Sale
Document, (ii) the Final Offering Memorandum and (iii) any marketing materials
(including any roadshow or investor presentation materials) or other written
communications, in each case used in accordance with Section 5(c) hereof (each
such

 

4

--------------------------------------------------------------------------------


 

communication by Kratos or its agents or representatives described in this
clause (iii), a “Company Additional Written Communication”).

 

(c)                                  No Material Misstatement or Omission.  (i)
The Time of Sale Document, as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) the Final Offering Memorandum, as of the date
thereof, did not, and at the Closing Date, will not include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (iii) each such Company Additional Written
Communication, when taken together with the Time of Sale Document, at the time
such Company Additional Written Communication was made did not, and, at the
Closing Date, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except in each
case that the representations and warranties set forth in this paragraph do not
apply to statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchasers and furnished to Kratos in
writing by the Initial Purchasers expressly for use in the Time of Sale Document
or the Final Offering Memorandum as set forth in Section 13.  No injunction or
order has been issued that either (i) asserts that any of the Transactions is
subject to the registration requirements of the Securities Act or (ii) would
prevent or suspend the issuance or sale of any of the Securities or the use of
the Time of Sale Document or the Final Offering Memorandum in any jurisdiction.
No statement of material fact included in the Final Offering Memorandum has been
omitted from the Time of Sale Document, and no statement of material fact
included in the Time of Sale Document has been omitted from the Final Offering
Memorandum.

 

“Applicable Time” means 3:00 p.m., New York City time, on the date hereof or
such other time as may be agreed upon in writing by Kratos and Jefferies.

 

(d)                                 Documents Incorporated by Reference.  The
documents incorporated or deemed to be incorporated by reference in the Time of
Sale Document and the Final Offering Memorandum, at the time they were or
hereafter are filed with the SEC, complied and will comply, in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder (collectively, the
“Exchange Act”).  There are no contracts or other documents required to be
described in such incorporated documents or to be filed as exhibits to such
incorporated documents which have not been described or filed as required.

 

(e)                                  Reporting Compliance.  Kratos is subject
to, and is in compliance in all material respects with, the reporting
requirements of Section 13 and Section 15(d), as applicable, of the Exchange
Act.

 

(f)                                    Preparation of the Financial Statements. 
The audited consolidated financial statements and related notes of each of
Integral, Kratos, Herley Industries, Inc. and its subsidiaries (“Herley”),
Gichner Holdings, Inc. and its subsidiaries (“Gichner”) and Henry Bros.

 

5

--------------------------------------------------------------------------------


 

Electronics Inc. and its subsidiaries (“Henry Bros.”) contained in the Time of
Sale Document and the Final Offering Memorandum (the “Financial Statements”)
present fairly in all material respects the financial position, results of
operations and cash flows of each of Integral, Kratos, Herley, Gichner and Henry
Bros. and their respective consolidated Subsidiaries as of the respective dates
and for the respective periods to which they apply and have been prepared in
accordance with generally accepted accounting principles of the United States
(“GAAP”), applied on a consistent basis throughout the periods involved and the
applicable requirements of Regulation S-X. The financial data set forth under
the captions “Summary Historical and Pro Forma Condensed Combined Financial Data
of Kratos,” “Unaudited Pro Forma Condensed Combined Financial Information of
Kratos” and “Selected Consolidated Financial Data of Kratos” in the Time of Sale
Document and the Final Offering Memorandum with respect to Kratos and its
consolidated Subsidiaries has been prepared on a basis consistent with that of
the Financial Statements and present fairly in all material respects the
financial position and results of operations of Kratos and its consolidated
Subsidiaries as of the respective dates and for the respective periods
indicated. The financial data set forth under the captions “Summary Historical
and Pro Forma Condensed Combined Financial Data of Kratos,” “Summary Historical
Consolidated Financial Data of Integral Systems,” “Unaudited Pro Forma Condensed
Combined Financial Information of Kratos” and “Selected Consolidated Financial
Data of Integral Systems” in the Time of Sale Document and the Final Offering
Memorandum with respect to Integral has been prepared on a basis consistent with
that of the Financial Statements and present fairly in all material respects the
financial position and results of operations of Integral as of the respective
dates and for the respective periods indicated. The financial data set forth
under the captions “Summary Historical and Pro Forma Condensed Combined
Financial Data of Kratos” and “Unaudited Pro Forma Condensed Combined Financial
Information of Kratos” in the Time of Sale Document and the Final Offering
Memorandum with respect to Herley has been prepared on a basis consistent with
that of the Financial Statements and present fairly in all material respects the
financial position and results of operations of Herley as of the respective
dates and for the respective periods indicated.  The financial data set forth
under the captions “Summary Historical and Pro Forma Condensed Combined
Financial Data of Kratos” and “Unaudited Pro Forma Condensed Combined Financial
Information of Kratos” in the Time of Sale Document and the Final Offering
Memorandum with respect to Gichner has been prepared on a basis consistent with
that of the Financial Statements and present fairly in all material respects the
financial position and results of operations of Gichner as of the respective
dates and for the respective periods indicated. The financial data set forth
under the captions “Summary Historical and Pro Forma Condensed Combined
Financial Data of Kratos” and “Unaudited Pro Forma Condensed Combined Financial
Information of Kratos” in the Time of Sale Document and the Final Offering
Memorandum with respect to Henry Bros. has been prepared on a basis consistent
with that of the Financial Statements and present fairly in all material
respects the financial position and results of operations of Henry Bros. as of
the respective dates and for the respective periods indicated. The unaudited pro
forma financial information and related notes of Kratos and its Subsidiaries
contained in the Time of Sale Document and the Final Offering Memorandum have
been prepared in accordance with the applicable requirements of Regulation S-X
and have been

 

6

--------------------------------------------------------------------------------


 

properly presented on the bases described therein, and give effect to
assumptions used in the preparation thereof are reasonable basis and in good
faith and the adjustments used therein are appropriate to give effect to the
transactions and circumstances referred to therein.  All other financial,
statistical and market and industry data and forward-looking statements (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Document and the Final Offering Memorandum
are fairly and accurately presented, are based on or derived from sources that
Kratos believes to be reliable and accurate and are presented on a reasonable
basis.  No other financial statements or supporting schedules are required to be
included in the Time of Sale Document or the Final Offering Memorandum.

 

(g)                                 Disclosure Controls and Procedures.  Kratos
and its Subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by Kratos in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to Kratos’ management as appropriate to allow
timely decisions regarding required disclosure.  Kratos and its Subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act.  The statements
relating to disclosure controls and procedures made by the principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of Kratos in the certifications required by the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith are
complete and correct.

 

(h)                                 Independent Accountants of Kratos.  Grant
Thornton LLP, who have certified and expressed their opinion with respect to the
consolidated financial statements of Kratos and its Subsidiaries including the
related notes thereto and supporting schedules contained in the Time of Sale
Document and the Final Offering Memorandum, is (i) an independent registered
public accounting firm with respect to Kratos and its Subsidiaries within the
applicable rules and regulations adopted by the SEC and as required by the
Securities Act, (ii) to the knowledge of Kratos, after due inquiry, in
compliance with the applicable requirements relating to the qualification of
accountants Regulation S-X and (iii) to the knowledge of Kratos, after due
inquiry, a registered public accounting firm as defined by the Public Company
Accounting Oversight Board (United States) whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

 

(i)                                     Independent Accountants of Integral. 
KPMG LLP, who have certified and expressed their opinion with respect to the
consolidated financial statements of Integral including the related notes
thereto and supporting schedules contained in the Time of Sale Document and the
Final Offering Memorandum, is, to the knowledge of Kratos, after due inquiry,
(i) an independent registered public accounting firm with respect to Integral
within the applicable rules and regulations adopted by the SEC and as required
by the Securities Act, (ii) in compliance with the applicable requirements
relating to the qualification of accountants Regulation S-X and (iii) a
registered public accounting firm

 

7

--------------------------------------------------------------------------------


 

as defined by the Public Company Accounting Oversight Board (United States)
whose registration has not been suspended or revoked and who has not requested
such registration to be withdrawn

 

(j)                                     Independent Accountants of Herley. (i)
Grant Thornton LLP, who have certified and expressed their opinion with respect
to the consolidated balance sheet of Herley as of August 1, 2010 and the related
consolidated statements of operations, shareholders’ equity and cash flows for
the fifty-two week period then ended, and (ii) Marcum LLP, who have certified
and expressed their opinion with respect to the balance sheet of Herley as of
August 2, 2009 and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fifty-two weeks ended August 2, 2009
and the fifty-three weeks ended August 3, 2008, each as contained in the Time of
Sale Document and the Final Offering Memorandum, are each, to the knowledge of
Kratos, after due inquiry, (x) an independent registered public accounting firm
with respect to Herley within the applicable rules and regulations adopted by
the SEC and as required by the Securities Act, (y) in compliance with the
applicable requirements relating to the qualification of accountants
Regulation S-X and (z) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board (United States) whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.

 

(k)                                  Independent Accountants of General
Microwave Israel Corp. and Subsidiary. Brightman Almagor Zohar & Co, a member
firm of Deloitte Touche Tohmatsu, whose opinion with respect to the consolidated
financial statements of General Microwave Israel Corp. and subsidiary (“General
Microwave”) is referenced in the audit opinions of Grant Thornton LLP and Marcum
LLP in connection with their respective audits of the consolidated financial
statements of Herley contained in the Time of Sale Document and the Final
Offering Memorandum, is, to the knowledge of Kratos, after due inquiry, (i) an
independent registered public accounting firm with respect to General Microwave
within the applicable rules and regulations adopted by the SEC and as required
by the Securities Act, (ii) in compliance with the applicable requirements
relating to the qualification of accountants Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (United States) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

 

(l)                                     Independent Accountants of Henry Bros.
EisnerAmper LLP, who have certified and expressed their opinion with respect to
the consolidated financial statements of Henry Bros. and subsidiaries including
the related notes thereto and supporting schedules contained in the Time of Sale
Document and the Final Offering Memorandum, is (i) an independent registered
public accounting firm with respect to Henry Bros. within the applicable rules
and regulations adopted by the SEC and as required by the Securities Act, (ii)
to the knowledge of Kratos, after due inquiry, in compliance with the applicable
requirements relating to the qualification of accountants Regulation S-X and
(iii) to the knowledge of Kratos, after due inquiry, a registered public
accounting firm as defined by the Public Company Accounting Oversight Board
(United States) whose registration has not been suspended or revoked and who has
not requested such registration to be withdrawn.

 

8

--------------------------------------------------------------------------------


 

(m)                               Independent Accountants of Gichner. Plante &
Moran, PLLC, who have certified and expressed their opinion with respect to the
consolidated financial statements of Gichner and subsidiaries as of December 31,
2009, 2008 and 2007 and the related consolidated financial statements for the
years ended December 31, 2009 and 2008 and the period from August 22, 2007
through December 31, 2007, and the combined balance sheet of Gichner as of
August 22, 2007 and the related combined financial statements for the period
from January 1, 2007 through August 22, 2007, including the related notes
thereto and supporting schedules contained in the Time of Sale Document and the
Final Offering Memorandum, are (i) an independent registered public accounting
firm with respect to Gichner within the applicable rules and regulations adopted
by the SEC and as required by the Securities Act, (ii) to the knowledge of
Kratos, after due inquiry, in compliance with the applicable requirements
relating to the qualification of accountants Regulation S-X and (iii) to the
knowledge of Kratos, after due inquiry, a registered public accounting firm as
defined by the Public Company Accounting Oversight Board (United States) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.

 

(n)                                 No Material Adverse Change.  Subsequent to
the respective dates as of which information is contained in the Time of Sale
Document and the Final Offering Memorandum, except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, (i) none of Kratos, any of its
Subsidiaries, or any Integral Entity has incurred any liabilities, direct or
contingent, including without limitation any losses or interference with its
business from fire, explosion, flood, earthquakes, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or court
or governmental action, order or decree, that are material, individually or in
the aggregate, to Kratos and its Subsidiaries, taken as a whole, or to Integral,
Kratos and its Subsidiaries, taken as a whole, or has entered into any
transactions not in the ordinary course of business, (ii) there has not been any
material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of Kratos, its Subsidiaries or Integral, or
any payment of or declaration to pay any dividends or any other distribution
with respect to Kratos or Integral, and (iii) there has not been any material
adverse change in the properties, business, prospects, operations, earnings,
assets, liabilities or condition (financial or otherwise) of Kratos, its
Subsidiaries and Integral, taken as a whole (each of clauses (i), (ii) and
(iii), a “Material Adverse Change”). To Kratos’ knowledge, after due inquiry,
there is no event that is reasonably likely to occur, which if it were to occur,
would, individually or in the aggregate, have a Material Adverse Effect except
as disclosed in the Time of Sale Document and the Final Offering Memorandum.

 

(o)                                 Rating Agencies.  No “nationally recognized
statistical rating organization” (as defined in Rule 436(g)(2) under the
Securities Act) (i) has imposed (or has informed Kratos that it is considering
imposing) any condition (financial or otherwise) to retain any rating assigned
to Kratos, any of its Subsidiaries or any Integral Entity or to any securities
of Kratos, any of its Subsidiaries or any Integral Entity or (ii) has indicated
to Kratos or Integral that it is considering (A) the downgrading, suspension, or
withdrawal of, or any review (or of any potential or intended review) for a
possible change in, any rating so assigned (including, without limitation, the
placing of any of the foregoing ratings on credit watch with

 

9

--------------------------------------------------------------------------------


 

negative or developing implications or under review with an uncertain direction)
or (B) any change in the outlook for any rating of Kratos, any of its
Subsidiaries or any Integral Entity or any securities of Kratos, any of its
Subsidiaries or any Integral Entity.

 

(p)                                 Subsidiaries. Each corporation, partnership
or other entity in which Kratos, directly or indirectly through any of its
subsidiaries, owns more than fifty percent (50%) of any class of equity
securities or interests is listed on Schedule III attached hereto (the
“Subsidiaries”).  Each Integral Entity is listed under the heading “Integral
Entities” on Schedule III attached hereto.  Each Subsidiary that is a Foreign
Restricted Subsidiary has an asterisk (“*”) next to its name on such schedule.

 

(q)                                 Incorporation and Good Standing of Kratos,
its Subsidiaries and Integral; MAE.  Each of Kratos, its Subsidiaries and each
Integral Entity (i) has been duly organized or formed, as the case may be, is
validly existing and, where applicable, is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of Kratos and its Subsidiaries (including, upon consummation of the
Acquisition, Integral), taken as a whole, (B) the ability of Kratos, any
Subsidiary or any Integral Entity to perform its obligations in all material
respects under any Document, (C) the enforceability of any Collateral Agreement
or the attachment, perfection or priority of any of the liens or security
interests intended to be created thereby, (D) the validity or enforceability of
any of the Documents, or (E) the consummation of any of the Transactions (each,
a “Material Adverse Effect”).

 

(r)                                    Capitalization and Other Capital Stock
Matters.  All of the issued and outstanding shares of capital stock, membership
interests, partnership interests or other similar equity interests, as
applicable, of each of Kratos, its Subsidiaries and each Integral Entity have
been duly authorized and validly issued, are fully paid and nonassessable and
were not issued in violation of, and are not subject to, any preemptive or
similar rights.  The table under the caption “Security Ownership of Certain
Beneficial Owners and Management” in the Time of Sale Document and the Final
Offering Memorandum (including the footnotes thereto) sets forth, as of the date
of such table, information concerning the beneficial ownership of Kratos’ common
stock by (i) each stockholder known by Kratos to be the beneficial owner of 5%
or more of the outstanding shares of Kratos’ common stock, (ii) each of Kratos’
directors, (iii) each of Kratos’ executive officers, and (iv) all of Kratos’
executive officers and directors as a group.  All of the outstanding shares of
capital stock, membership interests, partnership interests or other equity
interests of each of its Subsidiaries are, and upon consummation of the
Acquisition, each Integral Entity will be, owned, directly or indirectly, by
Kratos, free and clear of all liens, security interests, mortgages, pledges,
charges, equities, claims or restrictions on transferability or

 

10

--------------------------------------------------------------------------------


 

encumbrances of any kind (collectively, “Liens), other than those Permitted
Liens and those imposed by the Securities Act and the securities or “Blue Sky”
laws of certain U.S. state or non-U.S. jurisdictions. Except as disclosed in the
Time of Sale Document and the Final Offering Memorandum, there are no
outstanding (A) options, warrants or other rights to purchase from Kratos or any
of its Subsidiaries, (B) agreements, contracts, arrangements or other
obligations of Kratos or any of its Subsidiaries to issue or (C) other rights to
convert any obligation into or exchange any securities for, in the case of each
of clauses (A) through (C), shares of capital stock of or other ownership or
equity interests in Kratos or any of its Subsidiaries.

 

(s)                                  Legal Power and Authority.  Each of Kratos
and the Guarantors has, and upon consummation of the Acquisition, each Integral
Entity that will not be a Foreign Subsidiary of the Company will have, all
necessary power and authority to execute, deliver and perform their respective
obligations under the Documents to which they are or will become a party and to
consummate the Transactions.

 

(t)                                    This Agreement, the Indenture and the
Collateral Agreements.  This Agreement has been duly and validly authorized,
executed and delivered by Kratos and the Guarantors, and, upon consummation of
the Acquisition, will have been duly and validly authorized by each of the
Integral Entities (other than those that will be Foreign Subsidiaries of the
Company).  Each of the Indenture and the Collateral Agreements, if applicable,
has been duly and validly authorized by Kratos and the Guarantors and, upon
consummation of the Acquisition, will have been duly and validly authorized by
each of the Integral Entities (other than those that will be Foreign
Subsidiaries of the Company).  Each of the Indenture and the Collateral
Agreements constitutes a legal, valid and binding obligation of each of Kratos
and the Guarantors and, when an applicable supplement or joinder to each of the
Indenture and the Collateral Agreements has been executed and delivered by such
Integral Entities, each of the Indenture and the Collateral Agreements will
constitute a legal, valid and binding obligation of such Integral Entities, in
each case, enforceable against each of Kratos, the Guarantors and such Integral
Entities in accordance with its terms, except that the enforcement thereof may
be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought. 
This Agreement, the Indenture and the Collateral Agreements conform in all
material respects to the descriptions thereof in the Time of Sale Document and
the Final Offering Memorandum. The Indenture meets the requirements for
qualification under the Trust Indenture Act of 1939, as amended, and the
rules and regulations of the SEC thereunder (collectively, the “TIA”).

 

(u)                                 Registration Rights Agreement. The
Registration Rights Agreement has been duly and validly authorized by Kratos and
the Guarantors, and, upon consummation of the Acquisition, will have been duly
and validly authorized by each Integral Entity that will not be a Foreign
Subsidiary of the Company.  The Registration Rights Agreement, when duly
executed and delivered by Kratos, the Guarantors and such Integral Entities,
will constitute a valid and binding agreement of each of such parties thereto,
enforceable

 

11

--------------------------------------------------------------------------------


 

against each of them in accordance with its terms, except that the enforcement
thereof may be subject to (A) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally,
(B) general principles of equity (whether applied by a court of law or equity)
and the discretion of the court before which any proceeding therefor may be
brought and (C) rights to indemnity or contribution thereunder, federal and
state securities laws and public policy considerations. When executed and
delivered, the Registration Rights Agreement will conform in all material
respects to the description thereof in the Time of Sale Document and the Final
Offering Memorandum

 

(v)                                 Notes and Exchange Notes.  The Notes,
Exchange Notes and Private Exchange Notes have each been duly and validly
authorized by Kratos and, in the case of the Notes, when issued and delivered to
and paid for by the Initial Purchasers in accordance with the terms of this
Agreement and the Indenture, will have been duly executed, authenticated, issued
and delivered and will constitute legal, valid and binding obligations of
Kratos, entitled to the benefit of the Indenture, the Collateral Agreements and
the Registration Rights Agreement, and enforceable against Kratos in accordance
with their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.  When executed and
delivered, the Notes, the Exchange Notes and the Private Exchange Notes will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Memorandum and will be in the form contemplated
by the Indenture.

 

(w)                               Guarantees and Exchange Guarantees.  The
Guarantees and the Exchange Guarantees of the Notes have been duly and validly
authorized by the Guarantors and, upon consummation of the Acquisition, will
have been duly and validly authorized by each Integral Entity that will not be a
Foreign Subsidiary of the Company, and, when issued and executed by the
Guarantors and such Integral Entities, will have been duly executed,
authenticated, issued and delivered and will constitute legal, valid and binding
obligations of the Guarantors and such Integral Entities, entitled to the
benefit of the Indenture, the Collateral Agreements and the Registration Rights
Agreement, and enforceable against the Guarantors and such Integral Entities in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought. 
When executed and delivered, the Guarantees and the Exchange Guarantees will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Memorandum.

 

12

--------------------------------------------------------------------------------


 

(x)                                   Collateral.

 

(i)                                     With respect to any Collateral
consisting of the assets of, or the equity interests issued by, any Integral
Entity that becomes a Guarantor, upon:

 

(1)                                  in the case of such portion of such
Collateral constituting investment property represented or evidenced by
certificates or other instruments, delivery to the Collateral Agent of such
certificates or instruments in accordance with the Collateral Agreements, and in
the case of all other investment property, the filing of financing statements or
other applicable filings in the appropriate filing office, registry or other
public office, together with the payment of the requisite filing or recordation
fees related thereto;

 

(2)                                  in the case of such portion of such
Collateral constituting securities accounts, delivery to the Collateral Agent of
securities account control agreements and such other agreements or instruments,
in each case satisfactory in form and substance to the Collateral Agent and duly
executed by the applicable securities intermediary, as may be necessary or, in
the opinion of the Collateral Agent, desirable to establish and maintain control
of such securities accounts from time to time;

 

(3)                                  in the case of such portion of such
Collateral constituting deposit accounts, delivery to the Collateral Agent of
deposit account control agreements and such other agreements or instruments, in
each case satisfactory in form and substance to the Collateral Agent and duly
executed by the applicable depositary bank, as may be necessary or, in the
opinion of the Collateral Agent, desirable to establish and maintain control of
such deposit accounts from time to time;

 

(4)                                  in the case of such portion of such
Collateral constituting registered patents, trademarks and copyrights, the
filing by the Collateral Agent of (A) initial financing statements with the
appropriate filing offices, (B) any filings required with the United States
Patent and Trademark Office, (C) any filings required with the United States
Copyright Office and (D) the other Collateral Agreements with the appropriate
filing office, registry or other public office, together with the payment of the
requisite filing or recordation fees related thereto,

 

(5)                                  in the case of any other such Collateral a
Lien in which may be perfected by filing of an initial financing statement or
other applicable document in the appropriate filing office, registry or other
public office, the filing of financing statements or other applicable document
in such filing office, registry or other public office, together with the
payment of the requisite filing or recordation fees related thereto, and in the
case of any other Collateral a Lien in which is perfected by possession or
control, when the Collateral Agent obtains possession or control thereof; and

 

13

--------------------------------------------------------------------------------


 

the Liens granted pursuant to the Collateral Agreements will constitute valid
and enforceable perfected Liens, in each case prior and superior in right to any
other Person therein (other than any Person holding a Permitted Lien).

 

(ii)                                  The Liens previously granted by Kratos and
the Guarantors under the Collateral Agreements will secure the Notes and all
other Obligations related thereto, and it is not necessary to make any new
filings or take any other action to perfect, or to maintain the perfection, of
such Liens.

 

(iii)                               As of the Closing Date, there will be no
currently effective financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry, or other public office, that purports to cover, affect or
give notice of any present or possible future Lien on any assets or property of
Kratos, any Guarantor, any Subsidiary or any Integral Entity or any rights
thereunder, except for Permitted Liens.

 

(iv)                              All information certified by an officer of
Kratos in the Perfection Certificate to be executed on or prior to the Closing
Date and delivered by such officer on behalf of Kratos is true and correct both
as of the date thereof and as of the Closing Date.

 

(v)                                 The representations and warranties of each
of Kratos, the Guarantors and, upon the consummation of the Acquisition, each
Integral Entity in the Collateral Agreements are true and correct (if such
representations and warranties are not already qualified with respect to
materiality) in all material respects.

 

(y)                                 Compliance with Existing Instruments.  None
of Kratos, any of its Subsidiaries or any Integral Entity is (i) in violation of
its certificate of incorporation, by-laws or other organizational documents (the
“Charter Documents”); (ii) in violation of any U.S. or non-U.S. federal, state
or local statute, law (including, without limitation, common law) or ordinance,
or any judgment, decree, rule, regulation, order or injunction (collectively,
“Applicable Law”) of any U.S. or non-U.S. federal, state, local or other
governmental or regulatory authority, governmental or regulatory agency or body,
court, arbitrator or self-regulatory organization (each, a “Governmental
Authority”), applicable to any of them or any of their respective properties; or
(iii) in breach of or default under any bond, debenture, note, loan or other
evidence of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which any of them is a party or by which any of them
or their respective properties are bound (collectively, the “Applicable
Agreements”), except, (A) in the case of clauses (ii) and (iii) for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (B) in
the case of clause (iii), for the default under the credit agreement, dated
March 5, 2010 (as amended and supplemented to the date hereof), among Integral
Systems, Inc., certain of its subsidiaries, the lenders from time to time party
thereto, and Bank of America, N.A., as disclosed under the caption “Information
about Integral Systems” in the Time of Sale Document and the Final Offering
Memorandum.  There exists no condition that, with the passage of time or
otherwise, would constitute (a) a violation of such Charter Documents or
Applicable Laws, (b) a breach of or default or a “Debt Repayment Triggering
Event” (as defined

 

14

--------------------------------------------------------------------------------


 

below) under any Applicable Agreement or (c) result in the imposition of any
penalty or the acceleration of any indebtedness. As used herein, a “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note, debenture
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by Kratos, any of its Subsidiaries, any Integral Entity or
any of their respective properties.

 

(z)                                   No Conflicts.  Neither the execution,
delivery or performance of the Documents nor the consummation of any of the
Transactions will conflict with, violate, constitute a breach of or a default
(with the passage of time or otherwise) or a Debt Repayment Triggering Event
under, or result in the imposition of a Lien on any assets of Kratos, any of its
Subsidiaries and, upon consummation of the Acquisition, any Integral Entity
(except for Permitted Liens or Liens pursuant to the Collateral Agreements), the
imposition of any penalty or a Debt Repayment Triggering Event under or pursuant
to (i) the Charter Documents, (ii) any Applicable Agreement, (iii) any
Applicable Law or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting Kratos, its Subsidiaries or,
upon consummation of the Acquisition, any Integral Entity.  After consummation
of the Offering and the Transactions, no Default or Event of Default will exist.

 

(aa)                            No Consents.  No consent, approval,
authorization, order, filing or registration of or with any Governmental
Authority or third party is required for execution, delivery or performance of
the Documents or the consummation of the Transactions, except such (i) those
that have been official or made, as the case may be, that are in full force and
effect, (ii) as may be required under the securities or “Blue Sky” laws of U.S.
state or non-U.S. jurisdictions or other non-U.S. laws applicable to the
purchase of the Securities outside the U.S. in connection with the Transactions,
(iii) those contemplated by the Registration Rights Agreement and the Collateral
Agreements; (iv) the filing of articles of merger with the Maryland Secretary of
State to effect the merger contemplated by the Merger Agreement and (v) the
filing of a Current Report on Form 8-K with the SEC as may be required under the
Securities Act and the Exchange Act, as the case may be, regarding the Documents
and the Transactions.

 

(bb)                          No Material Applicable Laws or Proceedings. 
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, there is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the knowledge of Kratos or
any of its Subsidiaries, after due inquiry, threatened or contemplated by
Governmental Authorities or threatened by others (collectively, “Proceedings”)
that, would, as of the date hereof and at the Closing Date, restrain, enjoin,
prevent or interfere with the consummation of the Offering or any of the
Transactions or (B) would, individually or in the aggregate, have a Material
Adverse Effect.

 

(cc)                            All Necessary Permits.  Each of Kratos, its
Subsidiaries and each Integral Entity possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Governmental Authorities, presently
required or necessary to own or lease, as the case may be, and to

 

15

--------------------------------------------------------------------------------


 

operate its properties and to carry on its businesses as now or proposed to be
conducted as described in the Time of Sale Document and the Final Offering
Memorandum (“Permits”), except where the failure to possess such Permits would
not, individually or in the aggregate, have a Material Adverse Effect; each of
Kratos, its Subsidiaries and each Integral Entity has fulfilled and performed
all of its obligations with respect to such Permits; no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
of any such Permit or has resulted, or after notice or lapse of time would
result, in any other material impairment of the rights of the holder of any such
Permit; and none of Kratos, any of its Subsidiaries or any Integral Entity has
received or has any reason to believe it will receive any notice of any
proceeding relating to revocation or modification of any such Permit, except as
described in the Time of Sale Document and the Final Offering Memorandum or
except where such revocation or modification would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(dd)                          Title to Properties.  Each of Kratos, its
Subsidiaries and each Integral Entity has good, marketable and valid title to
all real property owned by it and good title to all personal property owned by
it and good and valid title to all leasehold estates in real and personal
property being leased by it and, as of the Closing Date, will be free and clear
of all Liens other than Permitted Liens. All Applicable Agreements to which
Kratos or any of its Subsidiaries is a party or by which any of them is bound
are valid and enforceable against each of Kratos or such Subsidiary, as
applicable, and are valid and enforceable against the other party or parties
thereto and are in full force and effect with only such exceptions as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(ee)                            Tax Law Compliance.  All Tax (as hereinafter
defined) returns required to be filed by Kratos, each of its Subsidiaries and
each Integral Entity have been filed and all such returns are true, complete and
correct in all material respects.  All material Taxes that are due from Kratos,
its Subsidiaries and Integral have been paid other than those (i) currently
payable without penalty or interest or (ii) being contested in good faith and by
appropriate proceedings and for which adequate accruals have been established in
accordance with GAAP. To the knowledge of Kratos, after due inquiry, there are
no actual or proposed Tax assessments against Kratos, any of its Subsidiaries or
any Integral Entity that would, individually or in the aggregate, have a
Material Adverse Effect. The accruals on the books and records of Kratos, its
Subsidiaries and Integral in respect of any material Tax liability for any
period not finally determined are adequate to meet any assessments of Tax for
any such period. For purposes of this Agreement, the term “Tax” and “Taxes”
shall mean all U.S. and non-U.S. federal, state, local and taxes, and other
assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax or penalties applicable
thereto.

 

(ff)                                Intellectual Property Rights.  Each of
Kratos, its Subsidiaries and Integral owns, or is licensed under, and has the
right to use, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, domain names and trade names (collectively, “Intellectual
Property”) necessary for the conduct of its businesses and, as of the Closing
Date, the Intellectual Property will be free and clear of all Liens, other than
Permitted Liens.  None of Kratos, its

 

16

--------------------------------------------------------------------------------


 

Subsidiaries or any Integral Entity is a party to, or bound by, any options,
licenses or agreements with respect to the intellectual property rights of any
other person or entity that are necessary to be described in the Time of Sale
Document or the Final Offering Memorandum to avoid a material misstatement or
omission and are not described therein.  No claims or notices of any potential
claim have been asserted by any person challenging the use of any such
Intellectual Property by Kratos, any of its Subsidiaries or any Integral Entity
or questioning the validity or effectiveness of any Intellectual Property or any
license or agreement related thereto, other than any claims that, if successful,
would not, individually or in the aggregate, have a Material Adverse Effect. 
None of the intellectual property used by Kratos, any of its Subsidiaries or any
Integral Entity has been obtained or is hereby used by Kratos, any of its
Subsidiaries or any Integral Entity in violation of any contractual obligation
binding on Kratos, any of its Subsidiaries or any Integral Entity or, to Kratos
or any of its Subsidiaries’ knowledge, their respective officers, directors or
employees or otherwise in violation of the rights of any person.

 

(gg)                          ERISA Matters.  Each of Kratos, its Subsidiaries,
each Integral Entity and each ERISA Affiliate (as hereinafter defined) has
fulfilled its obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”) with respect to each “pension plan” (as defined in
Section 3(2) of ERISA), subject to Section 302 of ERISA, which Kratos, its
Subsidiaries or any ERISA Affiliate sponsors or maintains, or with respect to
which it has (or within the last three years had) any obligation to make
contributions, and each such plan is in compliance in all material respects with
the presently applicable provisions of ERISA and the Internal Revenue Code of
1986, as amended (the “Code”).  None of Kratos, its Subsidiaries or any ERISA
Affiliate has incurred any unpaid liability to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan under Title IV of ERISA.  “ERISA Affiliate” means a
corporation, trade or business that is, along with Kratos or any Subsidiary, a
member of a controlled group of corporations or a controlled group of trades or
businesses, as described in Section 414 of the Code or Section 4001 of ERISA.

 

(hh)                          Labor Matters.  (i) Other than as disclosed in the
Time of Sale Document and Final Offering Memorandum, none of Kratos, any of its
Subsidiaries or any Integral Entity is party to or bound by any collective
bargaining agreement with any labor organization; (ii) there is no union
representation question existing with respect to the employees of Kratos, its
Subsidiaries or Integral, and, to the knowledge of Kratos, after due inquiry, no
union organizing activities are taking place that, could, individually or in the
aggregate, have a Material Adverse Effect; (iii) to the knowledge of Kratos,
after due inquiry, no union organizing or decertification efforts are underway
or threatened against Kratos, its Subsidiaries or Integral; (iv) no labor
strike, work stoppage, slowdown or other material labor dispute is pending
against Kratos, its Subsidiaries or Integral, or, to Kratos’ knowledge, after
due inquiry, threatened against Kratos, its Subsidiaries or Integral; (v) there
is no worker’s compensation liability, experience or matter that could be
reasonably expected to have a Material Adverse Effect; (vi) to the knowledge of
Kratos, after due inquiry, there is no threatened or pending liability against
Kratos, its Subsidiaries or Integral pursuant to the Worker Adjustment
Retraining and Notification Act of 1988, as amended (“WARN”), or any similar
state or local law; (vii) there is no employment-

 

17

--------------------------------------------------------------------------------


 

related charge, complaint, grievance, investigation, unfair labor practice claim
or inquiry of any kind, pending against Kratos, its Subsidiaries or Integral
that could, individually or in the aggregate, have a Material Adverse Effect;
(viii) to the knowledge of Kratos and its Subsidiaries, after due inquiry, no
employee or agent of Kratos, its Subsidiaries or Integral has committed any act
or omission giving rise to liability for any violation identified in subsection
(vi) and (vii) above, other than such acts or omissions that would not,
individually or in the aggregate, have a Material Adverse Effect; and (ix) no
term or condition of employment exists through arbitration awards, settlement
agreements or side agreement that is contrary to the express terms of any
applicable collective bargaining agreement.

 

(ii)                                  Compliance with Environmental Laws.
 Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, each of Kratos, its Subsidiaries and Integral is (i) in compliance
with any and all applicable U.S. or non-U.S. federal, state and local laws and
regulations relating to health and safety, or the pollution or the protection of
the environment or hazardous or toxic substances of wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its respective businesses and (iii) has not
received notice of, and is not aware of, any actual or potential liability for
damages to natural resources or the investigation or remediation of any
disposal, release or existence of hazardous or toxic substances or wastes,
pollutants or contaminants, in each case except where such non-compliance with
Environmental Laws, failure to receive and comply with required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, none of Kratos, any of its
Subsidiaries or any Integral Entity has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any similar U.S. or non-U.S. state or
local Environmental Laws or regulation requiring Kratos, any of its Subsidiaries
or any Integral Entity to investigate or remediate any pollutants or
contaminants, except where such requirements would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.  In the ordinary course of its
business, Kratos and Integral periodically reviews the effects of Environmental
Laws on the business, operations and properties of Kratos and its Subsidiaries
and Integral, respectively, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties).  On the basis of such review, Kratos and, to Kratos’
knowledge, Integral have reasonably concluded that such associated costs would
not have a Material Adverse Effect.

 

(jj)                                  Insurance.  Each of Kratos, its
Subsidiaries and each Integral Entity is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which it is engaged.  All
policies of insurance insuring Kratos, any of its Subsidiaries or any Integral
Entity or their respective

 

18

--------------------------------------------------------------------------------


 

businesses, assets, employees, officers and directors are in full force and
effect.  Kratos, its Subsidiaries and Integral are in compliance with the terms
of such policies and instruments in all material respects, and there are no
claims by Kratos, any of its Subsidiaries or any Integral Entity under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause.  None of Kratos, any of its
Subsidiaries or any Integral Entity has been refused any insurance coverage
sought or applied for, and none of Kratos, any of its Subsidiaries or any
Integral Entity has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(kk)                            Accounting System.  Each of Kratos, its
Subsidiaries and each Integral Entity makes and keeps accurate books and records
and maintains a system of internal accounting controls and procedures sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP, and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences.  Kratos’ management concluded that Kratos’
internal control over financial reporting was effective as of December 26, 2010,
and since that date the independent auditors and board of directors of Kratos
have been advised of: (i) all “material weaknesses” and “significant
deficiencies” (each, as defined in Rule 12b-2 of the Exchange Act), if any, in
the design or operation of Kratos’ internal control over financial reporting
which are reasonably likely to adversely affect Kratos’ ability to record,
process, summarize and report financial information and (ii) any fraud, whether
or not material, that involves management or other employees who have a role in
Kratos’ internal control over financial reporting (whether or not remediated). 
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, as of the date hereof there are no material weaknesses in Kratos’
internal control over financial reporting.  Since the date of the most recent
evaluation of Kratos’ disclosure controls and procedures and internal control
over financial reporting, there have been no changes in Kratos’ internal control
over financial reporting that have materially affected, or are reasonably likely
to materially affect, Kratos’ internal control over financial reporting.

 

(ll)                                  Use of Proceeds; Solvency; Going Concern. 
All indebtedness represented by the Securities is being incurred for proper
purposes and in good faith. On the Closing Date, after giving pro forma effect
to the Offering and the use of proceeds therefrom described under the caption
“Use of Proceeds” in the Time of Sale Document and Final Offering Memorandum,
Kratos and each Guarantor, and, upon consummation of the Acquisition, each
Integral Entity, (i) will be Solvent (as hereinafter defined), (ii) will have
sufficient capital for carrying on its business and (iii) will be able to pay
its debts as they mature.  As used in this paragraph, the term “Solvent” means,
with respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of Kratos and each
Guarantor, and, upon consummation of the Acquisition, each

 

19

--------------------------------------------------------------------------------


 

Integral Entity, is not less than the total amount required to pay the
liabilities of Kratos and each Guarantor on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) Kratos and each Guarantor is, and, upon consummation of the
Acquisition, each Integral Entity, is able to pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement and the Time of
Sale Document and Final Offering Memorandum, neither Kratos nor any Guarantor,
and, upon consummation of the Acquisition, each Integral Entity, is incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; (iv) none of Kratos, any Guarantor or, upon consummation of the
Acquisition, any Integral Entity, is engaged in any business or transaction, or
proposes to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which Kratos, any Guarantor or any
Integral Entity is engaged; and (v) none of Kratos, any Guarantor or, upon
consummation of the Acquisition, any Integral Entity, is otherwise insolvent
under the standards set forth in Applicable Laws.

 

(mm)                      No Price Stabilization or Manipulation.  Neither
Kratos nor any of its Affiliates has and, to Kratos’ knowledge, after due
inquiry, no one acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of Kratos, whether to facilitate the sale or resale of any
of the Securities or otherwise, (ii) sold, bid for, purchased, or paid anyone
any compensation for soliciting purchases of, any of the Securities, or
(iii) except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of Kratos.

 

(nn)                          No Registration Required Under the Securities Act
or Qualification Under the TIA.  Without limiting any provision herein, no
registration under the Securities Act and no qualification of the Indenture
under the TIA is required for the offer or sale of the Securities to the Initial
Purchasers as contemplated hereby or for the Exempt Resales, assuming (i) that
the purchasers in the Exempt Resales are QIBs or are not “U.S. persons” (as
defined under Regulation S of the Securities Act) and (ii) the accuracy of each
Initial Purchaser’s representations contained herein regarding the absence of
general solicitation in connection with the sale of the Securities to the
Initial Purchasers and in the Exempt Resales.

 

(oo)                          No Integration.  The Securities will be, upon
issuance, eligible for resale pursuant to Rule 144A under the Securities Act and
no other securities of Kratos are of the same class (within the meaning of
Rule 144A under the Securities Act) as the Securities and listed on a national
securities exchange registered under Section 6 of the Exchange Act, or quoted in
a U.S. automated inter-dealer quotation system.  Except as disclosed in the Time
of Sale Document and Final Offering Memorandum, no securities of Kratos of the
same class as the Securities have been offered, issued or sold by Kratos or any
of its Affiliates within the six-month period immediately prior to the date
hereof; and Kratos does not have any intention of making, and will not make, an
offer or sale of such

 

20

--------------------------------------------------------------------------------


 

securities of Kratos of the same class as the Securities, for a period of six
months after the date of this Agreement, except for (i) the offering of the
Securities as contemplated by this Agreement or the Registration Rights
Agreement and (ii) the ongoing exchange offer with respect to the $285.0 million
in aggregate principal amount of Kratos’ Existing Notes pursuant to the
prospectus, dated June 30, 2011, filed with the SEC.  As used in this paragraph,
the terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of
the Securities Act.

 

(pp)                          No Directed Selling Efforts.  None of Kratos, any
of its Affiliates or other person acting on behalf of Kratos has, with respect
to Securities sold outside the United States, offered the Securities to buyers
qualifying as “U.S. persons” (as defined in Rule 902 under the Securities Act)
or engaged in any directed selling efforts within the meaning of Rule 902 under
the Securities Act; each of Kratos, Affiliates of Kratos and any persons acting
on behalf of Kratos has complied with and will implement the “offering
restrictions” within the meaning of such Rule 902; and neither Kratos nor any of
its Affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

 

(qq)                          No Applicable Registration or Other Similar
Rights.  There are no persons with registration or other similar rights to have
any equity or debt securities of Kratos or any “Affiliate” registered for sale
under a registration statement, except for rights (i) contained in the
Registration Rights Agreement, (ii) contained in the Registration Rights
Agreement, dated March 25, 2011, among, inter alios, Kratos, Acquisition Co.
Lanza Parent, Jefferies and the other parties named therein or (iii) as have
been duly waived.

 

(rr)                                Margin Requirements.  None of the
Transactions or the application of the proceeds of the Securities will violate
or result in a violation of Section 7 of the Exchange Act (including, without
limitation, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221)
or Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System).

 

(ss)                            Investment Company Act.  Kratos has been advised
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the SEC thereunder (collectively, the “Investment Company Act”); as of the
date hereof and, after giving effect to the Offering and the use of proceeds of
the Offering, none of Integral, Kratos and its Subsidiaries is or will be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act; and following the
Closing Date, each of Integral, Kratos and its Subsidiaries will conduct its
business in a manner so as not to be required to register under the Investment
Company Act.

 

(tt)                                No Brokers.  Neither Kratos nor any of its
Affiliates has engaged any broker, finder, commission agent or other person
(other than the Initial Purchasers or their affiliates) in connection with the
Offering or any of the Transactions, and neither Kratos nor any of its
Affiliates is under any obligation to pay any broker’s fee or commission in
connection with such Transactions (other than commissions or fees to the Initial
Purchasers or their affiliates).

 

21

--------------------------------------------------------------------------------


 

(uu)                          No Restrictions on Payments of Dividends.  As of
the Closing Date, except as otherwise disclosed in the Time of Sale Document and
the Final Offering Memorandum, there will be no encumbrances or restrictions on
the ability of any Subsidiary of Kratos or, upon the consummation of the
Acquisition, any Integral Entity (x) to pay dividends or make other
distributions on the capital stock of such Subsidiary or Integral Entity, as
applicable, or to pay any indebtedness to Kratos, any other Subsidiary of Kratos
or any other Integral Entity, (y) to make loans or advances or pay any
indebtedness to, or investments in, Kratos, any other Subsidiary or any other
Integral Entity or (z) to transfer any of its property or assets to Kratos, any
other Subsidiary of Kratos or any Integral Entity.

 

(vv)                          Sarbanes-Oxley.  There is and has been no failure
on the part of Kratos and its Subsidiaries or any of the officers and directors
of Kratos or any of its Subsidiaries, in their capacities as such, to comply
with the applicable provisions of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith.

 

(ww)                      Foreign Corrupt Practices Act.  None of Kratos, any of
its Subsidiaries or any Integral Entity or any director, officer, employee or,
to the knowledge of Kratos or any of its Subsidiaries, any agent or other person
acting on behalf of Kratos, any of its Subsidiaries or any Integral Entity has,
in the course of its actions for, or on behalf of, Kratos, any of its
Subsidiaries or any Integral Entity (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee.

 

(xx)                              Money Laundering.  The operations of Kratos,
its Subsidiaries and Integral are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving Kratos, any of its Subsidiaries or any Integral Entity with
respect to the Money Laundering Laws is pending or, to Kratos’ knowledge, after
due inquiry, threatened.

 

(yy)                          OFAC.  None of Kratos,  any of its Subsidiaries
or, to Kratos’ knowledge, after due inquiry, any Integral Entity or any
director, officer, agent, employee or Affiliate of Kratos or any of its
Subsidiaries or other person acting on their behalf is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and Kratos will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any

 

22

--------------------------------------------------------------------------------


 

subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(zz)                              Stamp Taxes.  There are no stamp or other
issuance or transfer taxes or duties or other similar fees or charges required
to be paid in connection with the execution and delivery of this Agreement or
the issuance or sale of the Securities.

 

(aaa)                      Indebtedness to be Refinanced.  Set forth on Schedule
IV hereto is a list of all Indebtedness that is to be paid in full using the
proceeds of the Offering and terminated, retired or redeemed, as applicable, on
the Closing Date.  Set forth on Schedule IV opposite the description of each
such Indebtedness is the aggregate principal amount of Indebtedness outstanding
thereunder.

 

(bbb)                   Financial Services and Market Act.  Kratos has not taken
or omitted to take any action and will not take any action or omit to take any
action (such as issuing any press release or making any other public
announcement referring to the Offering without an appropriate stabilization
legend) which may result in the loss by the Initial Purchasers of the ability to
rely on any stabilization safe harbour provided by the Financial Services
Authority of the United Kingdom under the Financial Services and Markets Act
2000 (the “FSMA”); provided, however, that an appropriate stabilization legend
was not in the Preliminary Offering Memorandum or the Pricing Term Sheet. Kratos
has been informed of the guidance relating to stabilization provided by the
Financial Services Authority of the United Kingdom, in particular the guidance
contained in Section MAR 2 of the Financial Services Handbook.

 

(ccc)                      Merger Agreement. The Merger Agreement has been duly
authorized, executed and delivered by Kratos, IRIS Merger Sub Inc., IRIS
Acquisition Sub LLC and Integral Systems, Inc., and constitutes a valid and
legally binding agreement of Kratos, IRIS Merger Sub Inc., IRIS Acquisition Sub
LLC and Integral Systems, Inc. enforceable in accordance with its terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought. Compliance by Kratos, IRIS Merger Sub
Inc., IRIS Acquisition Sub LLC and Integral Systems, Inc. with their respective
obligations under the Merger Agreement does not conflict with or constitute a
breach of, or default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of Kratos or any of its
Subsidiaries pursuant to, any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which Kratos is a party or by which they may
be bound or to which any of the property or assets of Kratos or any of its
Subsidiaries is subject, except for any such conflict, breach, default, creation
or imposition that would not have a Material Adverse Effect, nor will such
action result in any violation of the provisions of the charter or bylaws of
Kratos, IRIS Merger Sub Inc., IRIS Acquisition Sub LLC or Integral
Systems, Inc., or any law, administrative regulation or administrative or court
order or decree. No consent, approval, authorization or order of any court or
governmental authority or agency is required for the

 

23

--------------------------------------------------------------------------------


 

consummation by Kratos, IRIS Merger Sub Inc., IRIS Acquisition Sub LLC or
Integral Systems, Inc. of the transactions contemplated by the Merger Agreement,
except such as has been obtained or is contemplated by the Merger Agreement. 
Statements included or incorporated by reference in the Time of Sale Document
and the Offering Memorandum relating to the Merger Agreement and the
transactions contemplated thereby are correct in all material respects.  None of
Kratos, IRIS Merger Sub Inc., IRIS Acquisition Sub LLC or Integral Systems, Inc.
is in default under the Merger Agreement. The representations and warranties
contained in the Merger Agreement relating to Kratos, IRIS Merger Sub Inc. and
IRIS Acquisition Sub LLC are true and correct in all material respects, other
than those representations and warranties relating to Kratos that are already
qualified by materiality, which are true and correct. To the knowledge of
Kratos, the representations and warranties contained in the Merger Agreement
relating to Integral Systems, Inc. are true and correct in all material
respects, other than those representations and warranties relating to Integral
Systems, Inc. that are already qualified by materiality, which are true and
correct.

 

(ddd)                   Certificates.  Each certificate signed by any officer of
Kratos or any of its Subsidiaries, delivered to the Initial Purchasers shall be
deemed a representation and warranty by Kratos or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

 

(eee)                      CFO Certification.  The Chief Financial Officer of
Kratos or members of her staff who are responsible for the the financial
accounting matters of Kratos and the Guarantors have carried out procedures
designed to provide reasonable assurance as to the accuracy of the data included
in the attached Appendix 1, which is included in the Time of Sale Document and
the Final Offering Memorandum.  To the best of Kratos’ knowledge and belief,
such data is true and correct in all material respects.

 

5.             Covenants of Kratos and the Guarantors.  Each of Kratos and the
Guarantors, jointly and severally, agrees:

 

(a)                                  Securities Law Compliance.  To (i) advise
the Initial Purchasers promptly after obtaining knowledge (and, if requested by
the Initial Purchasers, confirm such advice in writing) of (A) the issuance by
any U.S. or non-U.S. federal or state securities commission of any stop order
suspending the qualification or exemption from qualification of any of the
Securities for offer or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any U.S. or non-U.S. federal or state securities
commission or other regulatory authority, or (B) the happening of any event that
makes any statement of a material fact made in the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum,
untrue or that requires the making of any additions to or changes in the Time of
Sale Document, any Company Additional Written Communication, or the Final
Offering Memorandum, to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) use its
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other

 

24

--------------------------------------------------------------------------------


 

regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Securities under any such laws, use
its reasonable best efforts to obtain the withdrawal or lifting of such order at
the earliest possible time.

 

(b)                                 Offering Documents.  To (i) furnish the
Initial Purchasers, without charge, as many copies of the Time of Sale Document
and the Final Offering Memorandum, and any amendments or supplements thereto, as
the Initial Purchasers may reasonably request, and (ii) promptly prepare, upon
the Initial Purchasers’ reasonable request, any amendment or supplement to the
Time of Sale Document or Final Offering Memorandum that the Initial Purchasers,
upon advice of legal counsel, determines may be necessary in connection with
Exempt Resales (and Kratos and the Guarantors hereby consent to the use of the
Time of Sale Document and the Final Offering Memorandum, and any amendments and
supplements thereto, by the Initial Purchasers in connection with Exempt
Resales).

 

(c)                                  Consent to Amendments and Supplements.  Not
to amend or supplement the Time of Sale Document or the Final Offering
Memorandum prior to the Closing Date, or at any time prior to the completion of
the resale by the Initial Purchasers of all the Securities purchased by the
Initial Purchasers, unless the Initial Purchasers shall previously have been
advised thereof and shall have provided its written consent thereto. Before
making, preparing, using, authorizing, approving or referring to any Company
Additional Written Communications, Kratos will furnish to the Initial Purchasers
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Initial Purchasers reasonably objects. 
Kratos and the Guarantors consent to the use by the Initial Purchasers of a
Company Additional Written Communication that contains (A) information
describing the preliminary terms of the Securities or their offering or
(B) information that describes the final terms of the Securities or their
offering and that is included in or is subsequently included in the Final
Offering Memorandum, including by means of the Pricing Supplement.

 

(d)                                 Preparation of Amendments and Supplements to
Offering Documents.  So long as the Initial Purchasers shall hold any of the
Securities, (i) if any event shall occur as a result of which, in the reasonable
judgment of Kratos or the Initial Purchasers, it becomes necessary or advisable
to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any Applicable Law, to prepare, at the expense of
Kratos, an appropriate amendment or supplement to the Time of Sale Document and
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Initial Purchasers) so that (A) as so amended or supplemented, the Time of
Sale Document and the Final Offering Memorandum will not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (B) the Time of Sale Document and the Final Offering
Memorandum will comply with Applicable Law and (ii) if in the

 

25

--------------------------------------------------------------------------------


 

reasonable judgment of Kratos it becomes necessary or advisable to amend or
supplement the Time of Sale Document or the Final Offering Memorandum so that
the Time of Sale Document and the Final Offering Memorandum will contain all of
the information specified in, and meet the requirements of, Rule 144A(d)(4) of
the Securities Act, to prepare an appropriate amendment or supplement to the
Time of Sale Document or the Final Offering Memorandum (in form and substance
reasonably satisfactory to the Initial Purchasers) so that the Time of Sale
Document or the Final Offering Memorandum, as so amended or supplemented, will
contain the information specified in, and meet the requirements of, such Rule.

 

(e)                                  “Blue Sky” Law Compliance.  To cooperate
with the Initial Purchasers and the Initial Purchasers’ counsel in connection
with the qualification of the Securities under the securities or “Blue Sky” laws
of U.S. state or non-U.S. jurisdictions as the Initial Purchasers may request
and continue such qualification in effect so long as reasonably required for
Exempt Resales.  Kratos will advise the Initial Purchasers promptly of the
suspension of any such exemption relating to the Securities for offering, sale
or trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
exemption, Kratos shall use its best efforts to obtain the withdrawal thereof at
the earliest possible moment.

 

(f)                                    Payment of Expenses.  Whether or not any
of the Offering or the Transactions are consummated or this Agreement is
terminated, to pay (i) all costs, expenses, fees and taxes incident to and in
connection with: (A) the preparation, printing and distribution of the Time of
Sale Document and the Final Offering Memorandum and all amendments and
supplements thereto (including, without limitation, financial statements and
exhibits), and all other agreements, memoranda, correspondence and other
documents prepared and delivered in connection herewith, (B) the negotiation,
printing, processing and distribution (including, without limitation, word
processing and duplication costs) and delivery of, each of the Documents,
(C) the preparation, issuance and delivery of the Securities, (D) the
qualification of the Securities for offer and sale under the securities or “Blue
Sky” laws of U.S. state or non-U.S. jurisdictions (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification), (E) furnishing such
copies of the Time of Sale Document and the Final Offering Memorandum, and all
amendments and supplements thereto, as may reasonably be requested for use by
the Initial Purchasers and (F) the performance of the obligations of Kratos and
the Guarantors under the Registration Rights Agreement, including but not
limited to the Exchange Offer, the Exchange Offer Registration Statement and any
Shelf Registration Statement, (ii) all fees and expenses of the counsel,
accountants and any other experts or advisors retained by Kratos or the
Guarantors, (iii) all fees and expenses (including fees and expenses of counsel)
of Kratos or the Guarantors in connection with approval of the Securities by DTC
for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee and all
collateral agents, (vi) all costs and expenses in connection with the creation
and perfection of the security interest to be created and perfected pursuant to
the Collateral Agreements (including without limitation, filing and recording
fees, search fees, taxes and costs of title policies) and (vii) all
out-of-pocket expenses (including (i) up

 

26

--------------------------------------------------------------------------------


 

to $200,000 of fees, disbursements and other expenses of White & Case LLP, which
limitation is an aggregate cap for all such fees, disbursements and other
expenses of White & Case LLP and (ii) the fees and expenses of any other
independent experts retained by Jefferies) reasonably incurred by the Initial
Purchasers and their designated affiliates, travel and lodging expenses,
chartering of airplanes, roadshow or investor presentation expenses, word
processing charges, the costs of printing or producing any investor presentation
materials, messenger and duplicating service expenses, facsimile expenses and
other customary expenditures.

 

(g)                                 Use of Proceeds.  To use the proceeds of the
Offering in the manner described in the Time of Sale Document and the Final
Offering Memorandum under the caption “Use of Proceeds.”

 

(h)                                 Transaction Documents.  To do and perform
all things required to be done and performed under the Documents prior to and
after the Closing Date.

 

(i)                                     Integration.  Not to, and to ensure that
no Affiliate of Kratos will, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that would be integrated with the sale of the Securities in a manner that
would require the registration under the Securities Act of the sale to the
Initial Purchasers or to the Subsequent Purchasers of the Securities.

 

(j)                                     Stabilization or Manipulation.  Not to
take, directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of the
Securities or any other reference security, whether to facilitate the sale or
resale of the Securities or otherwise.

 

(k)                                  DTC.  To comply with the representation
letter of Kratos to DTC relating to the approval of the Securities by DTC for
“book-entry” transfer.

 

(l)                                     Rule 144(A) Information.  For so long as
any of the Securities remain outstanding, during any period in which Kratos is
not subject to Section 13 or 15(d) of the Exchange Act, to make available, upon
request, to any owner of the Securities in connection with any sale thereof and
any prospective Subsequent Purchasers of such Securities from such owner, the
information required by Rule 144A(d)(4) under the Securities Act.

 

(m)                               Furnish Trustee and Noteholder Reports.  For
so long as any of the Securities remain outstanding, to furnish to the Initial
Purchasers copies of all reports and other communications (financial or
otherwise) furnished by Kratos to the Trustee or to the holders of the
Securities and, as soon as available, copies of any reports or financial
statements furnished to or filed by Kratos with the SEC or any national
securities exchange on which any class of securities of Kratos may be listed.

 

(n)                                 Additional Offering Materials.  Except in
connection with the Exchange Offer or the filing of the Shelf Registration
Statement, not to, and not to authorize or permit any person acting on its
behalf to, (i) distribute any offering material in connection with the offer and
sale of the Securities other than the Time of Sale Document and the Final
Offering Memorandum and any amendments and supplements to the Preliminary

 

27

--------------------------------------------------------------------------------


 

Offering Memorandum or the Final Offering Memorandum prepared in compliance with
this Agreement, (ii) solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (including,
without limitation, as such terms are used in Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act, or (iii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(o)                                 Sale of Restricted Securities.  During the
one year period after the Closing Date (or such shorter period as may be
provided for in Rule 144 under the Securities Act, as the same may be in effect
from time to time), to not, and to not permit any current or future Subsidiaries
of either Kratos or any other Affiliates controlled by Kratos to, resell any of
the Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by Kratos, any current or future Subsidiaries or any other
Affiliates controlled by Kratos, except pursuant to an effective registration
statement under the Securities Act.

 

(p)                                 Stamp Taxes.  To pay all stamp or other
issuance or transfer taxes or duties other similar fees or charges which may be
imposed by any governmental or regulatory authority in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(q)                                 Security Interests.  To complete on or prior
to the Closing Date all filings and other similar actions required in connection
with the perfection of security interests as and to the extent contemplated by
the Collateral Agreements.

 

(r)                                    Good Standings.  To deliver to the
Initial Purchasers on the date hereof satisfactory evidence of the good standing
of Kratos and its Subsidiaries in their respective jurisdictions of organization
and the good standing of Kratos and its Subsidiaries in such other jurisdictions
as the Initial Purchasers may reasonably request and, on the Closing Date,
“bring down” evidence of the same, in each case in writing or any standard form
of telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(s)                                  Investment Company.  Each of Kratos and its
Subsidiaries will conduct its business in a manner so as to not be required to
register under the Investment Company Act.

 

(t)                                    Integral as Guarantor.  Kratos shall
cause IRIS Merger Sub Inc. and IRIS Acquisition Sub LLC to consummate the
Acquisition in accordance with the Merger Agreement.  Concurrently with the
consummation of the Acquisition, Kratos shall cause each Integral Entity that
will not be a Foreign Subsidiary of the Company to (a) become a party to each of
this Agreement and the Registration Rights Agreement as a Guarantor by executing
and delivering a joinder agreement in the form of Exhibit B hereto to the
Initial Purchasers and (ii) become a Guarantor under the Indenture.

 

28

--------------------------------------------------------------------------------


 

6.             Representations and Warranties of the Initial Purchasers.  Each
Initial Purchaser, severally and not jointly, represents and warrants to Kratos
that:

 

(a)                                  Initial Purchaser Status, Resale Terms.  It
is a QIB and it will offer the Securities for resale only upon the terms and
conditions set forth in this Agreement and in the Time of Sale Document and the
Final Offering Memorandum.

 

(b)                                 Sale of Restricted Exchange Securities.  It
will solicit offers to buy the Securities only from, and will offer and sell the
Securities only to, persons reasonably believed by the Initial Purchaser (A) to
be QIBs or (B) to not be “U.S. persons” (as defined under Regulation S under the
Securities Act) and in compliance with laws applicable to such persons in
jurisdictions outside of the United States; provided, however, that in
purchasing such Securities, such persons are deemed to have represented and
agreed as provided under the caption “Notice to Investors” contained in the Time
of Sale Document and the Final Offering Memorandum.

 

(c)                                  General Solicitation.  No form of general
solicitation or general advertising in violation of the Securities Act has been
or will be used nor will any offers in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act or, with respect to
Securities to be sold in reliance on Regulation S, by means of any directed
selling efforts be made by such Initial Purchaser or any of its representatives
in connection with the offer and sale of any of the Securities.

 

7.             Conditions.  The obligations of the Initial Purchasers to
purchase the Securities under this Agreement are subject to the performance by
each of Kratos and the Guarantors of their respective covenants and obligations
hereunder and the satisfaction of each of the following conditions:

 

(a)                                  Representations, Warranties and
Agreements.  All the representations and warranties of Kratos and the Guarantors
contained in this Agreement and in each of the other Documents shall be true and
correct as of the date hereof and at the Closing Date.  On or prior to the
Closing Date, Kratos and each other party to the Documents (other than the
Initial Purchasers) shall have performed or complied with all of the agreements
and satisfied all conditions on their respective parts to be performed, complied
with or satisfied pursuant to the Documents (other than conditions to be
satisfied by such other parties, which the failure to so satisfy would not,
individually or in the aggregate, have a Material Adverse Effect).  It is
understood and agreed that, for purposes of this Agreement, in the event that
the Initial Purchasers determine that a Material Adverse Effect or a Material
Adverse Change has occurred and Kratos or a Guarantor seeks to dispute such
determination, Kratos or such Guarantor shall bear the burden of proof to
demonstrate by clear and convincing evidence that a Material Adverse Effect or a
Material Adverse Change, as applicable, has not occurred.

 

(b)                                 Closing Deliverables.  The Initial
Purchasers shall have received on the Closing Date:

 

(i)                                     Officers’ Certificate.  Certificates
dated the Closing Date, signed by (1) the Chief Executive Officer and (2) the
principal financial or accounting officer of Kratos

 

29

--------------------------------------------------------------------------------


 

and the Guarantors, on behalf of Kratos and the Guarantors, to the effect that
(a) the representations and warranties set forth in Section 4 hereof, in each of
the Documents and the Perfection Certificate are true and correct in all
material respects with the same force and effect as though expressly made at and
as of the Closing Date, (b) Kratos and the Guarantors have performed and
complied with all agreements and satisfied all conditions in all material
respects on its part to be performed or satisfied at or prior to the Closing
Date, (c) at the Closing Date, since the date hereof or since the date of the
most recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), no event or events have occurred, no information has become known
nor does any condition exist that, individually or in the aggregate, would have
a Material Adverse Effect, (d) since the date of the most recent financial
statements in the Time of Sale Document and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto after the date hereof), other
than as described in the Time of Sale Document and the Final Offering Memorandum
or contemplated hereby, neither Kratos, the Guarantors nor any other Subsidiary
has incurred any liabilities or obligations, direct or contingent, not in the
ordinary course of business, that are material to Kratos and its Subsidiaries,
taken as a whole, or entered into any transactions not in the ordinary course of
business that are material to the business, condition (financial or otherwise)
or results of operations or prospects of Kratos and its Subsidiaries, taken as a
whole, and there has not been any change in the capital stock or long-term
indebtedness of Kratos, the Guarantors or any other Subsidiary of Kratos that is
material to the business, condition (financial or otherwise) or results of
operations or prospects of Kratos and its Subsidiaries, taken as a whole, and
(e) the sale of the Securities has not been enjoined (temporarily or
permanently).

 

(ii)                                  Secretary’s Certificate.  A certificate,
dated the Closing Date, executed by the Secretary of Kratos and each Guarantor,
certifying such matters as the Initial Purchasers may reasonably request.

 

(iii)                               Good Standing Certificates.  A certificate
evidencing qualification by such entity as a foreign corporation in good
standing issued by the Secretaries of State (or comparable office) of each of
the jurisdictions in which each of Kratos and its Subsidiaries operates as of a
date within five days prior to the Closing Date.

 

(iv)                              Solvency Certificate.  A certificate of
solvency, dated the Closing Date, executed by the chief financial officer of
Kratos in the form of Exhibit C attached hereto.

 

(v)                                 Company Counsel Opinion.  The opinion of
Paul, Hastings, Janofsky & Walker LLP, counsel to Kratos and the Guarantors,
dated the Closing Date, in the form of Exhibit D attached hereto.

 

(vi)                              Opinion of Sheppard Mullin Richter & Hampton
LLP. The opinion of Sheppard Mullin Richter & Hampton LLP, counsel to Kratos and
the Guarantors, regarding

 

30

--------------------------------------------------------------------------------


 

security interests and collateral matters, dated the Closing Date, in the form
of Exhibit E attached hereto.

 

(vii)         Local Counsel Opinions.  Each of the local counsel to Kratos and
the Guarantors listed on Schedule V hereto or otherwise agreed upon by the
Initial Purchasers shall have furnished to the Initial Purchasers, at the
request of Kratos, its written opinion, addressed to the Initial Purchasers and
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers.

 

(viii)        Initial Purchaser Counsel Opinion.  An opinion, dated the Closing
Date, of White & Case LLP, counsel to the Initial Purchasers, in form
satisfactory to the Initial Purchasers covering such matters as are customarily
covered in such opinions.

 

(ix)           Comfort Letters.  The Initial Purchasers shall have received from
each of Grant Thornton LLP, the registered public or certified public
accountants of each of Kratos and Herley, from KPMG, LLP, the registered public
or certified public accountants of Integral, from Marcum LLP, the registered
public or certified public accountants of Herley Industries, Inc. for the years
ended August 3, 2008 and August 2, 2009, from EisnerAmper LLP, the registered
public or certified public accountants of Henry Bros. and from Brightman Almagor
Zohar & Co., a member firm of Deloitte Touche Tohmatsu, the registered public or
certified public accountants of General Microwave, (A) a customary initial
comfort letter delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletin) or Statement of Auditing Standards No. 100 (or any
successor bulletin), as applicable, dated the date hereof, in form and substance
reasonably satisfactory to the Initial Purchasers and their counsel, with
respect to the financial statements and certain financial information contained
in the Time of Sale Document and the Final Offering Memorandum, and (B) a
customary “bring-down” comfort letter, dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers and their counsel,
which includes, among other things, a reaffirmation of the statements made in
the initial letter furnished pursuant to clause (A) with respect to such
financial statements and financial information contained in the Time of Sale
Document and the Final Offering Memorandum.

 

(c)           Executed Documents.  The Initial Purchasers shall have received
fully executed originals of each Document (each of which shall be in full force
and effect on terms reasonably satisfactory to the Initial Purchasers), and each
opinion, certificate, letter and other document to be delivered in connection
with the Offering or any other Transaction.

 

(d)           Collateral.

 

(A) The Collateral Agent shall have received on the Closing Date the following,
in the form and substance reasonably satisfactory to the Initial Purchasers, but
only to the extent not previously delivered:

 

(i)            appropriately completed copies of Uniform Commercial Code
financing statements naming Kratos and each Guarantor as a debtor and the

 

31

--------------------------------------------------------------------------------


 

Collateral Agent as the secured party, or other similar instruments or documents
to be filed under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in the reasonable opinion of the Collateral Agent and its counsel,
desirable to perfect the security interests of the Collateral Agent pursuant to
the Collateral Agreements;

 

(ii)           appropriately completed copies of Uniform Commercial Code
Form UCC- 3 termination statements, if any, necessary to release all Liens
(other than Permitted Liens) of any person in any collateral described in any
Collateral Agreement previously granted by any person;

 

(iii)          certified copies of Uniform Commercial Code Requests for
Information or Copies (Form UCC 11), or a similar search report certified by a
party acceptable to the Collateral Agent, dated a date reasonably near to the
Closing Date, listing all effective financing statements which name Kratos or
any Guarantor (under its present name and any previous names) as the debtor,
together with copies of such financing statements (none of which shall cover any
collateral described in any Collateral Agreement, other than such financing
statements that evidence Permitted Liens);

 

(iv)          such other approvals, opinions, or documents as the Collateral
Agent may reasonably request in form and substance reasonably satisfactory to
the Collateral Agent;

 

(B)           The Collateral Agent and its counsel shall be satisfied that
(a) the Lien granted to the Collateral Agent, for the benefit of the Secured
Parties in the collateral described above is of the priority described in the
Time of Sale Document and the Final Offering Memorandum and (b) no Lien exists
on any of the collateral described above, other than the Lien created in favor
of the Collateral Agent, for the benefit of the Secured Parties pursuant to a
Collateral Agreement in each case subject to the Permitted Liens;

 

(C)           All Uniform Commercial Code financing statements or other similar
financing statements and Uniform Commercial Code Form UCC-3 termination
statements required pursuant to clause (d)(A)(i) and (d)(A)(ii) above
(collectively, the “UCC Statements”) shall have been delivered to CT Corporation
System or another similar filing service company acceptable to the Collateral
Agent (the “Filing Agent”).  The Filing Agent shall have acknowledged in a
writing that is reasonably satisfactory to the Collateral Agent and its counsel
(i) the Filing Agent’s receipt of all UCC Statements, (ii) that the UCC
Statements have either been submitted for filing in the appropriate filing
offices or will be submitted for filing in the appropriate offices within ten
days following the Closing Date and (iii) that the Filing Agent will notify the
Collateral Agent and its counsel of the results of such submissions within 30
days following the Closing Date.

 

(e)           Refinancing.  The Initial Purchasers shall have received
substantially contemporaneously with the Closing Date a copy of an executed
payoff letter from each of the institutions listed on Schedule IV attached
hereto.  Immediately following such payoffs, the only

 

32

--------------------------------------------------------------------------------


 

indebtedness of Integral outstanding shall be existing capitalized leases in an
amount not exceeding $8.0 million.

 

(f)            Merger.  The closing conditions to the consummation of the
Acquisition shall have been satisfied pursuant to the terms of the Merger
Agreement (with no provision thereof having been waived, amended, supplemented
or otherwise modified in a manner which could reasonably be expected to be
materially adverse to the rights or interests of Kratos or any holder of the
Notes without the consent from the holders of at least a majority in aggregate
principal amount thereof).

 

(g)           Acquiror Shares.  In connection with the payment of the Merger
Consideration (as defined in the Merger Agreement), Kratos shall have duly
authorized and issued Parent Shares (as defined in the Merger Agreement) in an
amount sufficient to satisfy all of Kratos’ obligations under the Merger
Agreement with respect to the conversion of the Company Shares (as defined in
the Merger Agreement) into Parent Shares in accordance with the Merger Agreement
as part of the Merger Consideration.

 

(h)           Credit Facility.  The amendment and restatement of the credit
agreement governing the Credit Facility shall have been executed and delivered
by all parties thereto and the Initial Purchasers shall have received a copy of
such fully executed amended and restated credit agreement.

 

(i)            Sufficient Consideration.  The gross proceeds from the issuance
of the Notes shall, together with the Equity Consideration, the existing
unrestricted cash balances of Kratos, and if applicable, the proceeds of any
revolving loans made under the Credit Agreement, be sufficient to pay the
purchase price for the Acquisition, the Refinancing and the Severance Payments
and all related fees, commissions and expenses related to the Transactions, the
Acquisition, the Refinancing, the Equity Issuance and the Severance Payments.

 

(j)            Minimum Liquidity.  Immediately following consummation of the
issuance of the Notes, the Acquisition, the Refinancing, the Equity Issuance,
the Severance Payments and the payment of all related fees, commissions and
expenses in connection therewith, the sum of (x) the aggregate amount of
revolving loans that shall be available to be drawn under a the Credit Agreement
and (y) the aggregate amount of unrestricted cash on hand of the Kratos and its
Restricted Subsidiaries (as defined in the Indenture) shall not be less than
$35.0 million.

 

(k)           Additional Parties.  Each Integral Entity that will not be a
Foreign Subsidiary of the Company shall have executed the joinder agreement to
this Agreement and delivered copies of each such executed documents to the
Initial Purchasers.

 

(l)            No Material Adverse Change.  Subsequent to the respective dates
as of which information is given in the Time of Sale Document (exclusive of any
amendment or supplement thereto), there shall not have been any Material Adverse
Change that could, in the sole judgment of Jefferies be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the

 

33

--------------------------------------------------------------------------------


 

manner contemplated by this Agreement, the Time of Sale Document and the Final
Offering Memorandum, or (ii) materially impair the investment quality of any of
the Securities.

 

(m)          No Hostilities.  Any outbreak or escalation of hostilities or other
national or international calamity or crisis, including acts of terrorism, or
material adverse change or disruption in economic conditions in, or in the
financial markets of, the United States (it being understood that any such
change or disruption shall be relative to such conditions and markets as in
effect on the date hereof), if the effect of such outbreak, escalation,
calamity, crisis, act or material adverse change in the economic conditions in,
or in the financial markets of, the United States could be reasonably expected
to make it, in the sole judgment of Jefferies, impracticable or inadvisable to
market or proceed with the offering or delivery of the Securities on the terms
and in the manner contemplated in the Time of Sale Document and the Final
Offering Memorandum or to enforce contracts for the sale of any of the
Securities.

 

(n)           No Suspension in Trading; Banking Moratorium.  (i) Trading in
Kratos’ common stock shall have been suspended by the SEC or the NASDAQ Global
Market or a suspension or limitation of trading generally in securities on the
New York Stock Exchange, the American Stock Exchange or the NASDAQ Global Market
or any setting of limitations on prices for securities occurs on any such
exchange or market or (ii) the declaration of a banking moratorium by any
Governmental Authority has occurred or the taking of any action by any
Governmental Authority after the date hereof in respect of its monetary or
fiscal affairs that, in the case of clause (i) or (ii) of this paragraph, in the
sole judgment of Jefferies could reasonably be expected to have a material
adverse effect on the financial markets in the United States or elsewhere.

 

(o)           Corporate Proceedings.  All corporate proceedings and other legal
matters incident to the authorization, form and validity of the Documents and
the Transactions and all other legal matters relating of the offering, issuance
and sale of the Securities and the Transactions shall be reasonably satisfactory
in all material respects to counsel to the Initial Purchasers; and Kratos shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

(p)           No Material Applicable Laws or Proceedings.  (i) No Applicable Law
shall have been enacted, adopted or issued and (ii) no stop order suspending the
qualification or exemption from qualification of any of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or, to Kratos’ knowledge, after due inquiry, be pending or
contemplated as of the Closing Date that, would, as of the date hereof and at
the Closing Date, restrain, enjoin, prevent or interfere with the consummation
of the Offering or any of the Transactions or would, individually or in the
aggregate, have a Material Adverse Effect.

 

8.             Indemnification and Contribution.

 

(a)           Indemnification by Kratos and the Guarantors.  Kratos and each of
the Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates,

 

34

--------------------------------------------------------------------------------


 

directors, officers and employees, and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities of any kind to which such Initial Purchaser, affiliate, director,
officer, employee or such controlling person may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of Kratos,
insofar as any such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon:

 

(i)            any untrue statement or alleged untrue statement of a material
fact contained in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto; or

 

(ii)           the omission or alleged omission to state, in the Time of Sale
Document, any Company Additional Written Communication or the Final Offering
Memorandum, or any amendment or supplement thereto, a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

and, subject to the provisions hereof, will reimburse, as incurred, such Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however,
Kratos and the Guarantors will not be liable in any such case to the extent (but
only to the extent) that a court of competent jurisdiction shall have determined
by a final, unappealable judgment that such loss, claim, damage, liability or
expense resulted solely from any untrue statement or alleged untrue statement or
omission or alleged omission made in the Time of Sale Document, any Company
Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to Kratos by the Initial
Purchasers specifically for use therein, it being understood and agreed that the
only such information furnished by the Initial Purchasers to Kratos consists of
the information set forth in Section 13.  The indemnity agreement set forth in
this Section shall be in addition to any liability that Kratos and the
Guarantors may otherwise have to the indemnified parties.

 

(b)           Indemnification by the Initial Purchasers.  Each Initial Purchaser
agrees severally and not jointly to indemnify and hold harmless each of Kratos,
each of the Guarantors and their respective directors, officers and each person,
if any, who controls Kratos within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any losses, claims, damages,
liabilities or expenses to which Kratos, such Guarantors or any such director,
officer or controlling person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as a court of competent jurisdiction shall
have determined by a final, unappealable judgment that such losses, claims,
damages,

 

35

--------------------------------------------------------------------------------


 

liabilities or expenses (or actions in respect thereof) have resulted solely
from (i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Document or the Final Offering Memorandum or any
amendment or supplement thereto or (ii) the omission or the alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, in each case to
the extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning the Initial Purchasers furnished
to Kratos by the Initial Purchasers specifically for use therein as set forth in
Section 13; and, subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any legal or other expenses incurred by
Kratos, each of the Guarantors or any such director, officer or controlling
person in connection with any such loss, claim, damage, liability, expense or
action in respect thereof.  The indemnity agreement set forth in this
Section shall be in addition to any liability that the Initial Purchasers may
otherwise have to the indemnified parties.

 

(c)           Notifications and Other Indemnification Procedures.  As promptly
as reasonably practicable after receipt by an indemnified party under this
Section of notice of the commencement of any action for which such indemnified
party is entitled to indemnification under this Section, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve such indemnifying party from any liability under Section 8(a) or (b)
above unless and only to the extent it is materially prejudiced as a proximate
result thereof and (ii) will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in Section 8(a) and (b) above.  In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may elect, jointly with any other
indemnifying party similarly notified by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the defendants in
any such action include both the indemnified party and the indemnifying party,
and the indemnified party shall have concluded that a conflict may arise between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties at the expense of the indemnifying party.  After notice

 

36

--------------------------------------------------------------------------------


 

from the indemnifying party to such indemnified party of its election so to
assume the defense thereof and approval by such indemnified party of counsel
appointed to defend such action, the indemnifying party will not be liable to
such indemnified party under this Section for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the fees and expenses of more than one separate counsel (in addition to
local counsel) in any one action or separate but substantially similar actions
in the same jurisdiction arising out of the same general allegations or
circumstances, designated by the Initial Purchasers in the case of
Section 8(a) or Kratos in the case of Section 8(b), representing the indemnified
parties under such Section 8(a) or (b), as the case may be, who are parties to
such action or actions), (ii) the indemnifying party has authorized in writing
the employment of counsel for the indemnified party at the expense of the
indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.  After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section, in which
case the indemnified party may effect such a settlement without such consent.

 

(d)           Settlements.  No indemnifying party shall be liable under this
Section for any settlement of any claim or action (or threatened claim or
action) effected without its written consent, which shall not be unreasonably
withheld, but if a claim or action settled with its written consent, or if there
be a final judgment for the plaintiff with respect to any such claim or action,
each indemnifying party jointly and severally agrees, subject to the exceptions
and limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

 

(e)           Contribution.  In circumstances in which the indemnity agreements
provided for in this Section is unavailable to, or insufficient to hold
harmless, an indemnified party in respect of any losses, claims, damages,
liabilities or expenses (or actions in respect thereof), each

 

37

--------------------------------------------------------------------------------


 

indemnifying party, in order to provide for just and equitable contributions,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect (i) the
relative benefits received by the indemnifying party or parties, on the one
hand, and the indemnified party, on the other hand, from the Offering or (ii) if
the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof).  The relative benefits received by
Kratos and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, shall be deemed to be in the same proportion as the total proceeds
from the Offering (before deducting expenses) received by Kratos bear to the
total discounts and commissions received by the Initial Purchasers.  The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by Kratos and the Guarantors, on the one hand, or the Initial
Purchasers pursuant to Section 8(b) above, on the other hand, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

 

(f)            Equitable Consideration.  Kratos, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in Section 8(e). 
Notwithstanding any other provision of this Section, the Initial Purchasers
shall not be obligated to make contributions hereunder that in the aggregate
exceed the total discounts, commissions and other compensation received by such
Initial Purchasers under this Agreement, less the aggregate amount of any
damages that such Initial Purchasers have otherwise been required to pay by
reason of the untrue or alleged untrue statements or the omissions or alleged
omissions to state a material fact.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligation to contribute
hereunder shall be several in proportion to their respective purchase
obligations hereunder and not joint. For purposes of Section 8(e), each
director, officer and employee of each Initial Purchaser, and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Initial Purchasers, and each director, officer and employee
of Kratos and the Guarantors, and each person, if any, who controls Kratos or
any of the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
Kratos and the Guarantors.

 

9.             Termination.  Jefferies may terminate this Agreement at any time
prior to the Closing Date by written notice to Kratos if any of the events
described in Sections 7(l) (No

 

38

--------------------------------------------------------------------------------


 

Material Adverse Change), 7(m) (No Hostilities) or 7(n) (No Suspension in
Trading; Banking Moratorium) shall have occurred or if the Initial Purchasers
shall decline to purchase the Securities for any reason permitted by this
Agreement.  Kratos may terminate this Agreement on or before the Closing Date by
written notice to Jefferies if Kratos becomes aware that the transactions
contemplated by the Merger Agreement will not be consummated on or prior to the
Closing Date (other than as a result of any action or inaction by Kratos or any
of its Subsidiaries).  Any termination pursuant to this Section shall be without
liability on the part of (a) Kratos or the Guarantors to the Initial Purchasers,
except that Kratos and the Guarantors shall be obligated to reimburse the
expenses of the Initial Purchasers pursuant to Section 5(f) hereof; provided,
however that if Kratos terminates this Agreement pursuant to the immediately
preceding sentence then no such reimbursement obligation shall exist hereunder
(but Kratos acknowledges and agrees that to the extent such expenses are
reimbursable under the Debt Financing Letters (as defined in the Commitment
Letter), such expenses shall continue to be reimbursable thereunder in
accordance with the terms thereof) or (b) the Initial Purchasers to Kratos or
the Guarantors, except, in the case of each of clauses (a) and (b), that the
provisions of Sections 9 and 10 hereof shall at all times be effective and shall
survive such termination.

 

10.          Survival.  The representations and warranties, covenants,
indemnities and contribution and expense reimbursement provisions and other
agreements of Kratos and the Guarantors set forth in or made pursuant to this
Agreement shall remain operative and in full force and effect, and will survive,
regardless of (i) any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers, (ii) the acceptance of the
Securities, and payment for them hereunder, and (iii) any termination of this
Agreement.

 

11.          Defaulting Initial Purchaser.  If, on the Closing Date, any one of
the Initial Purchasers shall fail or refuse to purchase Securities that it or
they have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser agreed but failed
or refused to purchase is not more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I hereto bears
to the aggregate principal amount of Securities set forth opposite the names of
all such non-defaulting Initial Purchasers to purchase the Securities which such
defaulting Initial Purchaser agreed but failed or refused to purchase on such
date. If, on the Closing Date any Initial Purchaser shall fail or refuse to
purchase Securities which it or they have agreed to purchase hereunder on such
date and the aggregate principal amount of Securities with respect to which such
default occurs is more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, and arrangements satisfactory to the
non-defaulting Initial Purchasers and Kratos for the purchase of such Securities
are not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers or of
Kratos or any Guarantor. Any action taken under this Section shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

 

12.          No Fiduciary Relationship.  Kratos and the Guarantors hereby
acknowledge that each Initial Purchaser is acting solely as initial purchaser in
connection with the purchase and sale of the Securities. Kratos and the
Guarantors further acknowledge that each Initial Purchaser is acting pursuant to
a contractual relationship created solely by this Agreement entered into on

 

39

--------------------------------------------------------------------------------


 

an arm’s length basis, and in no event do the parties intend that the Initial
Purchasers act or be responsible as a fiduciary to either Kratos, the Guarantors
or their respective management, stockholders or creditors or any other person in
connection with any activity that the Initial Purchasers may undertake or have
undertaken in furtherance of the purchase and sale of the Securities, either
before or after the date hereof.  The Initial Purchasers hereby expressly
disclaim any fiduciary or similar obligations to either Kratos or the
Guarantors, either in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions, and Kratos and the
Guarantors hereby confirm their understanding and agreement to that effect.
Kratos, the Guarantors and the Initial Purchasers agree that they are each
responsible for making their own independent judgments with respect to any such
transactions and that any opinions or views expressed by the Initial Purchasers
to Kratos and the Guarantors regarding such transactions, including, but not
limited to, any opinions or views with respect to the price or market for the
Securities, do not constitute advice or recommendations to Kratos and the
Guarantors. Kratos and the Guarantors hereby waive and release, to the fullest
permitted by law, any claims that either of Kratos or the Guarantors may have
against the Initial Purchasers with respect to any breach or alleged breach of
any fiduciary or similar duty to Kratos or the Guarantors in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.

 

13.          Information Supplied by Initial Purchasers.  Each of Kratos and the
Guarantors hereby acknowledges that, for purposes of Section 4(c) and Section 8,
the only information that the Initial Purchasers have furnished to Kratos
specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in (a) the first sentence of
the sixth paragraph and (b) the first sentence of the eighth paragraph under the
caption “Plan of Distribution” in the Preliminary Offering Memorandum and the
Final Offering Memorandum.

 

14.          Miscellaneous.

 

(a)           Notices.  Notices given pursuant to any provision of this
Agreement shall be addressed as follows: (i) if to Kratos, to:

 

Kratos Defense & Security Solutions, Inc.

4820 Eastgate Mall

San Diego, CA 92121

Tel: (858) 812-7300

Fax: (858) 812-7301

Attention: Deanna Lund

 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

4747 Executive Drive, 12th Floor

San Diego, CA 92121

Tel: (858) 458-3000

Fax: (858) 458-3005

Attention: Deyan Spiridonov

 

40

--------------------------------------------------------------------------------


 

and (ii) if to the Initial Purchasers, to:

 

Jefferies & Company, Inc.

520 Madison Avenue

New York, NY 10022

Attention: General Counsel

 

KeyBanc Capital Markets Inc.

127 Public Square

Cleveland, Ohio 44114-1306

Attention: General Counsel

 

and

 

B. Riley & Co., LLC

11100 Santa Monica Blvd. Suite 800

Los Angeles, CA 90025

Attention: General Counsel

 

(or in any case to such other address as the person to be notified may have
requested in writing).

 

(b)                                 Beneficiaries.  This Agreement has been and
is made solely for the benefit of and shall be binding upon Kratos, the
Guarantors, the Initial Purchasers and to the extent provided in Section 8
hereof, the controlling persons, affiliates, officers, directors, partners,
employees, representatives and agents referred to in Section 8 hereof and their
respective heirs, executors, administrators, successors and assigns, all as and
to the extent provided in this Agreement, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include a purchaser of any of the Securities from the Initial
Purchasers merely because of such purchase.  Notwithstanding the foregoing, it
is expressly understood and agreed that each purchaser who purchases Securities
from the Initial Purchasers is intended to be a beneficiary of the covenants of
Kratos and the Guarantors contained in the Registration Rights Agreement to the
same extent as if the Securities were sold and those covenants were made
directly to such purchaser by Kratos and the Guarantors, and each such purchaser
shall have the right to take action against Kratos and the Guarantors to
enforce, and obtain damages for any breach of, those covenants.

 

(c)                                  Governing Law; Jurisdiction; Waiver of Jury
Trial; Venue.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  Each of Kratos and the Guarantors
hereby expressly and irrevocably (i) submits to the non-exclusive jurisdiction
of the federal and state courts sitting in the Borough of Manhattan in the City
of New York in any suit or proceeding arising out of or relating to this
Agreement or the Transactions, and (ii) waives (a) its right to a trial by jury
in any legal action or proceeding relating to this Agreement, the Transactions
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of the Initial

 

41

--------------------------------------------------------------------------------


 

Purchasers and for any counterclaim related to any of the foregoing and (b) any
obligation which it may have or hereafter may have to the laying of venue of any
such litigation brought in any such court referred to above and any claim that
any such litigation has been brought in an inconvenient forum.

 

(d)                                 Entire Agreement; Counterparts.  This
Agreement, together with the Engagement Letter, constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

Notwithstanding the foregoing or anything else contained in this Agreement
(other than the last sentence of this paragraph) to the contrary, nothing
contained in this Agreement shall be deemed to (except as otherwise provided in
this paragraph) amend, modify or impair or otherwise affect the rights and
obligations (including in the case of the Commitment Parties (as such term is
defined in the Commitment Letter as herein defined), the Commitments (as such
term is defined in the Commitment Letter)) of any of the parties under the
Commitment Letter dated May 15, 2011 among Kratos, on the one hand, and
Jefferies Group, Inc. and Key Capital Corporation, on the other hand (the
“Commitment Letter”) or any other Debt Financing Letter (as defined therein), in
any manner whatsoever.  In the event (A) (i) any of the conditions set forth in
Section 7 of this Agreement are not satisfied or waived by the Initial
Purchasers on July 27, 2011 or (ii) the Initial Purchasers would have the right
to terminate this Agreement in accordance with Section 9 of this Agreement but
(B) the Commitment Parties would not have the right to terminate their
Commitments under the Commitment Letter and the conditions to the obligations of
the Commitment Parties to purchase Notes (as defined therein) under Section 3 of
the Commitment Letter have been satisfied by such date, then (1) unless
otherwise waived in writing by B. Riley (which waiver may be given or withheld
by B. Riley in its sole and absolute discretion), all rights and obligations of
B. Riley hereunder shall be deemed to be terminated and the principal amounts
set forth opposite the names of Jefferies, Key and B. Riley on Schedule I hereto
shall be deemed to be equal to 662/3%, 331/3% and 0%, respectively, of such
aggregate principal amount of Notes that would yield $85,000,000 of gross
proceeds upon the issuance thereof, in each case, as of the date hereof, ab
initio, and (2) each of Jefferies and Key agrees (and, if B. Riley provides such
written waiver, B. Riley agrees solely in the case of clause (y) below) that
(x) it shall, severally and not jointly, (i) honor the obligation of it or its
affiliate that is a Commitment Party under the Commitment Letter to purchase
Notes or (ii) cause such affiliate to enter into a joinder and amendment to this
Agreement such that such affiliate shall become a party hereto and purchase
Notes, in each case, yielding gross proceeds equal to its or such affiliate’s
Commitment unless it or such affiliate agrees to purchase Notes in excess of its
or such affiliate’s Commitment (which agreement to purchase Notes in excess of
such applicable Commitment may be given or withheld by it or such affiliate in
its or such affiliate’s sole and absolute discretion) and (y) this Agreement
shall be amended in a manner consistent with the terms set forth under the
caption “Purchase Agreement” in Exhibit A to the Commitment Letter to modify the
representations and warranties, conditions and termination rights as provided
for under such caption (and

 

42

--------------------------------------------------------------------------------


 

each of Jefferies, Key and Kratos (and, if B. Riley provides such written
waiver, B. Riley) agree to negotiate such amendment in good faith); provided,
that in no event shall the failure to agree upon such joinder and amendment be
an excuse for the Commitment Parties to fail to fund the Commitments on July 27,
2011 provided that Kratos has in fact satisfied the conditions set forth in
Section 3 of the Commitment Letter (including those set forth in Exhibit B to
the Commitment Letter (after giving effect to the waivers set forth in the
proviso to the immediately succeeding sentence)); it being acknowledged that the
Commitment Parties shall have the right to exercise their market flex rights
under Section 2 of the Fee Letter (as defined in the Commitment Letter).  Each
of Jefferies, Key and Kratos acknowledge and agree that the conditions set forth
in paragraphs (i) 5 (provided that the condition set forth in
Section 7(e) hereof has been satisfied), (ii) 6, (iii) 13, (iv) 14 (subject to
Kratos’ continued compliance with Section 5(d) hereof) and (v) 15 (to the extent
that such paragraph 15 relates to the delivery of a comfort letter and a “bring
down” comfort letter from Plante & Moran, PLLC) of Exhibit B to the Commitment
Letter are waived as of the date of this Agreement; provided that, in the case
of clauses (ii), (iii), (iv) and (v) above, such limited waiver is effective
only until 5:00 p.m. EDT on July 27, 2011, at which time such limited waiver
with respect to such clauses will expire and such conditions will be reinstated
and in full force and effect (it being acknowledged and agreed that after such
date, 9 consecutive business days of the 10 consecutive business day period
referred to in the last sentence of such paragraph 14 shall remain available for
further marketing of the Notes).  Notwithstanding anything contained in this
Agreement to the contrary, if (i) the Notes are purchased hereunder on the
Closing Date or (ii) (A) by no later than 1:00 p.m. EDT on July 27, 2011, all of
the conditions in the Merger Agreement to Kratos’ obligation to consummate the
Acquisition have been satisfied or waived and (B) Jefferies, Key and their
respective affiliates, as applicable, are ready and willing to purchase all of
the Notes and Kratos refuses to issue the Notes by such time, then, in the case
of each of clauses (i) and (ii), all of the Commitments shall be terminated.

 

(e)                                  Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(f)                                    Separability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(g)                                 Amendment.  This Agreement may be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may be given, provided that the same are in writing and signed
by all of the signatories hereto.

 

43

--------------------------------------------------------------------------------


 

(h)                                 Agreement Among Initial Purchasers.  Any
action by the Initial Purchasers hereunder may be taken by Jefferies on behalf
of the Initial Purchasers, and any such action taken by Jefferies shall be
binding upon each of the Initial Purchasers.

 

(i)                                     Representations and Warranties Regarding
Integral.  Notwithstanding anything to the contrary in this Agreement, each
representation and warranty (except to the extent such representation and
warranty is already modified with a knowledge qualifier) made or to be made with
respect to Integral shall be deemed to have been made or will be made to the
knowledge, after due inquiry, of Kratos to the extent such representation and
warranty is applicable to Integral.

 

[Remainder of this page intentionally left blank.]

 

44

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between
Kratos, the Guarantors and the Initial Purchasers.

 

 

Very truly yours,

 

 

 

 

 

KRATOS DEFENSE & SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AI METRIX, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

AIRORLITE COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

CHARLESTON MARINE CONTAINERS INC.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

DALLASTOWN REALTY I, LLC

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer of Gichner

 

 

 

Holdings, Inc., sole member of

 

 

 

Dallastown Realty I, LLC

 

 

 

 

 

DALLASTOWN REALTY II, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer of

 

 

 

Dallastown Realty I, LLC, sole

 

 

 

member of Dallastown Realty II, LLC

 

 

 

 

 

DEFENSE SYSTEMS, INCORPORATED

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

DEI SERVICES CORPORATION

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

DIGITAL FUSION SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

DIGITAL FUSION, INC.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

DIVERSIFIED SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

DTI ASSOCIATES, INC.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GENERAL MICROWAVE CORPORATION

(DBA HERLEY NEW YORK)

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GENERAL MICROWAVE ISRAEL CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

GICHNER HOLDINGS, INC.

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GICHNER SYSTEMS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GICHNER SYSTEMS GROUP, INC.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

HAVERSTICK CONSULTING, INC.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HAVERSTICK GOVERNMENT SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

HENRY BROS. ELECTRONICS, INC.,

 

a Delaware corporation

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,
a Colorado corporation

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,
a Virginia corporation

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,
a New Jersey corporation

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HENRY BROS. ELECTRONICS, INC.,
a California corporation

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

HENRY BROS. ELECTRONICS, LLC,

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Henry Bros.
Electronics, Inc., sole member of Henry Bros.

 

 

 

 

 

Electronics, LLC

 

 

 

 

 

 

 

HERLEY INDUSTRIES, INC.

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

HERLEY-CTI, INC.

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

HERLEY-RSS, INC.

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

HGS HOLDINGS, INC.

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

IRIS ACQUISITION SUB LLC

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Kratos Defense &
Security Solutions, Inc., sole

 

 

 

 

 

member of Iris Acquisition Sub LLC

 

 

 

 

 

 

 

IRIS MERGER SUB INC.

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

JMA ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS DEFENSE ENGINEERING SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

KRATOS PUBLIC SAFETY & SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS MID-ATLANTIC, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS SOUTHEAST, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS SOUTHWEST L.P.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Kratos Texas, Inc.,
General Partner of Kratos Southwest L.P.

 

 

 

 

 

 

 

 

 

KRATOS TEXAS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

MADISON RESEARCH CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

MICRO SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

MSI ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

NATIONAL SAFE OF CALIFORNIA, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

POLEXIS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

REALITY BASED IT SERVICES, LTD.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

ROCKET SUPPORT SERVICES, LLC

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of HGS Holdings, Inc., sole
managing member of Rocket Support Services LLC

 

 

 

 

 

 

 

 

 

SHADOW I, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

SHADOW II, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

SHADOW III, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

SCT ACQUISITION, LLC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of Charlestown Marine
Containers Inc., sole member of SCT Acquisition, LLC

 

 

 

 

 

 

 

 

 

SCT REAL ESTATE, LLC

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer of SCT Acquisition, LLC,
sole member of SCT Real Estate, LLC

 

 

 

 

 

 

 

 

 

STAPOR RESEARCH, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

SUMMIT RESEARCH CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRATOS TECHNOLOGY & TRAINING SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

WFI NMC CORP.

 

 

 

 

 

By:

 

/s/ Deanna H. Lund

 

 

Name:

Deanna H. Lund

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

JEFFERIES & COMPANY, INC.

 

 

By:

/s/ Kevin Lockhart

 

 

Name: Kevin Lockhart

 

 

Title: Managing Director

 

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

KEYBANC CAPITAL MARKETS INC.

 

 

By:

/s/ Eric Peiffer

 

 

Name: Eric Peiffer

 

 

Title:

 

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

B. RILEY & CO., LLC

 

 

By:

/s/ Bryant Riley

 

 

Name: Bryant Riley

 

 

Title:   Chairman

 

 

Appendix 1-1

--------------------------------------------------------------------------------


 

JOINDER AGREEMENT

 

July 27, 2011

 

Pursuant to Sections 5(t) and 7(i) of the purchase agreement dated July 14,
2011, among Kratos Defense & Security Solutions, Inc., a Delaware corporation
(the “Company”), each of the Guarantors (as defined therein) and the Initial
Purchasers (as defined therein) (the “Purchase Agreement”), such sections being
an inducement to the Initial Purchasers to execute the Purchase Agreement, the
undersigned (the “Additional Guarantor”) hereby agrees to be bound by the terms
of the Purchase Agreement as though the Additional Guarantor had entered into
the Purchase Agreement as of July 14, 2011. For the avoidance of doubt, such
obligations shall include, but not be limited to, (a) the making to the Initial
Purchasers on the Closing Date all of the representations and warranties of
Kratos and the Guarantors contained in the Purchase Agreement with the same
force and effect as if made by Kratos and the Guarantors on and as of the date
of the Purchase Agreement and the Closing Date, (b) the assumption of the
obligations of the Guarantors to perform and comply with all of the agreements
contained in the Purchase Agreement, and (c) the obligations enumerated in
Section 8(a) of the Purchase Agreement.

 

This joinder agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

This joinder agreement may be executed in one or more counterparts and, if
executed in more than one counterpart, the executed counterparts shall each be
deemed to be an original but all such counterparts shall together constitute one
and the same instrument.

 

1

--------------------------------------------------------------------------------


 

INTEGRAL SYSTEMS, INC.

 

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

AVTEC SYSTEMS, INC.

 

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

CVG, INCORPORATED

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

LUMISTAR, INC.

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

LVDM, INC.

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

NEWPOINT TECHNOLOGIES, INC.

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

REAL TIME LOGIC, INC.

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

 

 

SAT CORPORATION

 

 

 

By:

/s/ Deanna Lund

 

 

Name: Deanna H. Lund

 

 

Title: Executive Vice President and Chief Executive Officer

 

 

Joinder Agreement-2

--------------------------------------------------------------------------------